                     Case 19-51065               Doc 1             Filed 12/09/19 Entered 12/09/19 16:22:31                                Desc Main
                                                                     Document     Page 1 of 67

        Iill                                                                                                            FILED HARRISONBURG, VA
                                                                                                                        U.S. BANKRUPTCY COURT
    ì   United States Bankruptcy Court for the:

                            WESTERN District       of VIRGINIA                                                                        DEC        I    2019
        Case number (f krcw):                                                    you are filing under:                                    ft      \    l:r<P'-^-
                                                                            Chapter 7                                 By              (
                                                                                                                                          -/V\)
                                                                                                                                          Deputy Clerk
                                                                        E   Chapter 11
                                                                        E   chaDter 12
                                                                        [õ"cha;br   13                                                     E   Ctrect< if this is an
                                                                                                                                               amended filing


    Official Form 101
    Voluntary Petition for lndividuals Fili ng for Bankruptcy                                                                                                          12i17
    The bankruptcy forms use you and Debtor I to refer to a debtor fiting alone. A married couple may file a bankruptcy case together--€elled
                                                                                                                                                a
    ioint cas+and    in joint cases, these forms use you to ask for information from both debtors. Forãxample, if a form asks, ..Do you
                                                                                                                                        own a car,,,
    the answer woutd be yes if either debtor owns a car. When information is needed about the spouses separatety, the form
                                                                                                                                uses Debfor I and
     Deþtor 2lo distinguish between them. ln joint caoes, one of the spouses must report information as Debtor, and the
                                                                                                                            other as Debtor 2.The
    same person must be Debtor I in all of the forms.
    Be as complete and aGGuEte as possible. lf two maried people arc filing together, botù are equally responsible for
                                                                                                                          supplying corect
    information. lf more space is needed, attach a separate sheet to this form. on the top of any aáoiliãnal pages, write yolr name
                                                                                                                                     and case number
    (if known). Answer every question.


@                 tdentiflr yourserf

                                           About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
    r. Your full name
          Write the name that is on your   Michael
'         government-issued picture
'         identification (for example,     First name                                                    First name
          your driver's license or          Anthony
r         passport).                       Middle name                                                   Middle name
.         Bring your picture                Booze
,         identification to your meeting   Last name                                                     Last name
          with the trustee.
                                           Suffix (Sr-, Jr., ll, lll)                                    Suffix (Sr., Jr., ll, lll)




    z. All other  names you
          have used in the last 8          First name                                                    F¡rst name
          years
          lnclude your married or          M¡ddle name                                                   Middle name
          maiden names.
                                           Last neme                                                     Last name



                                           First name                                                    F¡rst name


                                           M¡ddle name                                                   Middle name


                                           Last name                                                     Last name




s.       Only the last 4 digits of
         your Social Security              xxx      -    xx   -   5293                                   xxx - xx-
         number or federal                 OR                                                            OR
         lndividual Taxpayer
         ldentification number             9n<      -xx-                                                 9xx      -   xx -
         (tTlN)
               Case 19-51065            Doc 1           Filed 12/09/19 Entered 12/09/19 16:22:31                             Desc Main
                                                          Document     Page 2 of 67

Debtor   1      MicÞael   Anthony               Booze                                         Case number




                                 About flehor 1:                                                  About llebûor 2 (Spoue Only in a Jo¡nt Case):

l.   Any business names
     and Employer                E      I have not used any business names or      ElNs.           E      I trave not used any business names   or ElNs.
     ldentification Numbers
     (ElN) you have used in
     the last 8 years            Business name                                                    Business name
     lnclude trade names and
     doing business as names
                                 Busin€ss nane                                                    Business name



                                 EIN                                                              Etl.J
                                                                                                          -
                                 Elt¡
                                         -                                                        EIN
                                                                                                          -


s.   Where you live                                                                               lf llebtor 2 llræs at a diffurent address


                                  Po Box 2l)5
                                 Number             Stre€i                                        Number          Sheêt




                                             G¡te                         vA        24448
                                 Clty                                    Stato     ZIP            City                                   State     ZIP Code

                                 Alleshany
                                 County                                                           County

                                 lf your mailing addrese ls difhre¡rt from the one                lf fÞbtor2's mailing address is difierent from
                                 above, fill it in here. Note that the court will send            yours, ñll it in here, Note that the court will send
                                 any notices to you at this mailing address.                      any notices to this mailing address.



                                 Number             Sbeet                                         Number          Sheet


                                 P.O. Box                                                         P.O. Box



                                 City                                    State     ZIP Code       City                                   State     ZIP Code




s.   Why you are choosing        Check one:                                                       Check one:
     this distric-tto file for
     bankruptcy                  El     Over tre last 180 days before filing this petitbn,        EI   Over üre last 180 da¡æ before filing this petition,
                                        I have lived in this districf longer than in any               ! have lived in this district longer than in any
                                        other district.                                                other distict.

                                 O      I have another leason. Exphin.                            E    I have another reason. Explain.
                                        (See 28 U.s.C. S 1408.)                                          (See 28 U.S.c. S 1408.)
              Case 19-51065           Doc 1            Filed 12/09/19 Entered 12/09/19 16:22:31                            Desc Main
                                                         Document     Page 3 of 67

Debtor'l      Michael    Anthony             Booze                                          Case number




@           Tell the Gourt About Your Bankn¡ptcy Gase

z.   The chapterofthe             Check one- (For a brief description of each, see Notrce Required by 11 U.s.c. g4z(b) for lndividuals Filing
                                                                                                                S
     Bankruptcy Gode you          for Bankruptcy (Form 2010)). Also, go to the top of page t åno cnett tne approþriate box.
     are choos¡ng to file
     under                       þChapter z
                                  E   Chapter    11

                                  E   Chapter 12

                                 lË"Chapter tg

s. How you will pay the fee      lQ I *¡u pay the entire fee when I file my petition.  Please check with the clerk's office in your
                                      local court for more details about how you may pay. Typically, if you are paying the fee
                                      yourself, you may pay with cash, cashier's check, or money order. lf your attomey is
                                      submitting your payment on your behalf, your attomey may pay with a credit card or check
                                      with a pre-printed address.

                                  E   I need to pay the fee in installments. lf you choose this option, sign and attach the
                                      Application for lndividuals to Pay The Fiting Fee in lnstallmenfs (Official Form 1034).

                                 fEll request that my fee     be waived (You may request this option only if you are filing for Chapter 7.
                                      By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                      less than 150o/o of the official poverty line that applies to your family size and you ãre unable to
                                      pay the fee ín installments). lf you choose this option, you must fill out the Apptication to Have the
                                      chapter 7 Filing Fee waived (officiat Form 1038) and fite it with your petition.


g.   Have you filed   for        lËr'ro
     bankruptcy within the
     last 8 years?               lËfYes. oisria                                   When                      Case number
                                                                                          MM/ DD/YYYY
                                            D¡strict                              When                      Case number
                                                                                          MM/ DD/YYYY
                                            Districl                              When                      Case number
                                                                                          MM/ DD/YYYY


to. Are any bankruptcy           [Elno
                            .
     cases pending or being
     filed by a spouse who is    Ifl v"r.   Debtor                                                          Relationship to you
     not filing this case with
     you, or by a business
                                            District                              When                      Case number, if   known_
                                                                                          MM/DD /YYYY
     partner, or by an
     affiliate?
                                            Debtor                                                          Relationship to you
                                            District                              When                      Case number, if   known_
                                                                                          MM/DD/YYYY


tt. Doyou rentyour               lËfruo.    Go to tine't2.
     residence?
                                 |"üIy"..   Has your landlord obtained an eviction judgment against you and do you want to stay in your
                                            residence?

                                            Itru".     Go to tine 12.

                                            [f   ves. Fill oul lnitial Statement About an Eviction Judgment Against you (Form 101A) and fite it with
                                                 this bankruptcy petition.
                   Case 19-51065                Doc 1             Filed 12/09/19 Entered 12/09/19 16:22:31                              Desc Main
                                                                    Document     Page 4 of 67

Debtor     1        Michael                               Booze                                          Case number
                                                         Lasl   Nmó




@                Report About llny Businesces you Own as a $ole proprietol

n.     Ar-e    you a sole proprietor
                                     [[il¡,o.        Go ro pa¡t 4.
      of any fulh or     part-time r1-
      business?                        yes.
                                        ll.J         Name and location of business
      A sole proprietorship is a
      business you operate as an
      individual, and is not a                        Name of business, if any
      separate legal entity such as
      a corporation, parhership, or
      LLC.                                            Number          Street
      lf you have more than one
      sole proprietorship, use a
      separate sheet and attiach it
      to this petition.
                                                         City                                                   State        ZIP Code


                                                     Check the appropriate box to describe your bus¡'ìness..

                                                     fU-nealth Care Business (as defined in I 1 U.S.C.      S 101(27A))

                                                     [ä     Singb esset Real Estâte (as defined in I 1 U.S.C. S 101(Sr B))

                                                     IU     $ockbroker (as defined in 1 1 U.S.C. S 10i (s3A))

                                                     [Ef    Commodity Broker (as defined in 11 U.S.C. S 101(6))

                                                     lËl    ¡¡on" of the above


13.   Are you filing under              lf you arc filing under Chapter 11 , the couñ must know whether you are a small busr?ress debtor so that it
      Chapterll ofthe                   can set appropríate deadlines.lf you indicate that you are a small business debtor, you must attiach your
      Bankruptcy Code and               most recent balance sheet, statement of operations, cash-flow stiatement, and federal income tax reium or if
      are you a small öusiness          any of these documents do not exist, follow the procedure in 1 1 U.S.C. 1 f 16(1XB).
                                                                                                                $
      debtot'?
                                        El tlo.      I   am not filing under Chapter     1 '1.
      For a definition oi small
      bus¡'hess deötor, see             E      No-   l.am f ling under Chapter I 1, but I am NOT a small business debtor according to the definition in
      fi   u.s.c. s 10r(51D).                        the Bankruptcy Code.

                                        I      Yes. I am fìling un-der Chapter l1 and I am a small business debtor according to the definition in the
                                                    Bankruptry Code.


IÈIÍUF           Report if You Own or Have Any Hazardous Property or Any Propert¡r That loeds tmmediate Attention


14.   Doyou own orhave any              Øruo
      property that poses or is
      alleged to pose a threat          B Yes. What              is the hazard?
      of imminent and
      identifiable hazard to
      public health or safety?
      Or do you own any
      property that needs
      immediate attention?                               lf immediate attent¡on is needed, why is it needed?

      For example, do you own
      perishable goods, or livestock
      that must be fed, or a building
      that needs urgent rcpairs?

                                                         Where is the property?
                                                                                  Number         Sfeet




                                                                                  City                                          Statê     ZP Codè
                 Case 19-51065                    Doc 1        Filed 12/09/19 Entered 12/09/19 16:22:31                                Desc Main
                                                                 Document     Page 5 of 67

Debtor   1       Michael                                                                                Case number




EEE-          Explain Your Efforte to Receive a Briefing About Gredit Gounseling

15.   Tell the court whether            About Debtor       I                                                 About Debtor 2 (Spouse Only in a Joint Case):
      you haye rece¡ved a
      briefing about credit             You must check one:                                                  You must check one:
      counseling.
                                        !tr   I received a briefing from an approved credit                  Il   I received a brieñng from an approved credit
                                              counseling agency within the 180 days before I                      counseling agency within the 180 days before I
      The law requires that you               filed this bankruptcy petition, and I received a                    filed this bankruptcy petition, and I receiyed a
      receive a briefing about credit         ce¡tificate of completion.                                          certificate of completion.
      counseling before you file for
      bankruptcy. You must                    Attach a copy of the certificate and the payment                    Attach a copy of the cert¡ficate and the payment
                                              plan, if any, that you developed with the agency.                   plan, if any, that you developed with the agency.
      truthfully check one of the
      following choices. lf you
      cannot do so, you are not
                                        E     I ¡eceived a brieling from an approved credit                  B    I received a briefing from an approved credit
                                              counseling agency within the 180 days before I                      counseling agency within the 180 days before I
      eligible to file.
                                              filed this bankruptcy petition, but I do not have a                 filed this bankruptcy petit¡on, but I do not have a
                                              cert¡fi cate of completion.                                         certificate of completion.
      lf you file anyway, the court
                                              Within 14 days after you file this bankruptry petition,             Within 14 days after you file this bankruptry petition,
      can dismiss your case, you
                                              you MUST file a copy of the certificate and payment                 you MUST file a copy of the certif¡cate and payment
      will lose whatever filing fee
                                              plan, if any.                                                       plan, if any.
      you paid, and your creditors
      can begin collection activities
      again.
                                        E     Icertify that I asked for cred¡t counset¡ng                    E    Icertify that I asked for credit counsel¡ng
                                              services fom an approved agency, but was                            services from an approved agency, but was
                                              unable to obtain those services during the 7                        unable to obtain those services during the 7
                                              days after I made my request, and exigent                           days after I made my request, and ex¡gent
                                              circumstances merit a 30day temporary waiver                        c¡rcumstances mer¡t a 30day temporary waiver
                                              of the requirement.                                                 of the requ¡rement.
                                              To ask for a 30{ay temporary waiver of the                          To ask for a 30{ay temporary waiver of the
                                              requirement, attach a separate sheet explaining                     requirement, attach a separate sheet explaining
                                              what efforts you made to obtain the briefing, why                   what efforts you made to obtain the briefing, why
                                              you were unable to obta¡n ¡t before you filed for                   you were unable to obtain Ít before you filed for
                                              bankruptcy, and what ex¡gent c¡rcumstances                          bankruptcy, and what exigent circumstances
                                              required you to file this case.                                     required you to file this case.
                                              Your case may be dismissed if the court is                          Your case may be dismissed if the court is
                                              dissatisfied with your reasons for not receiving a                  dissatisfed with your reasons for not receiving a
                                              briefing before you filed for bankruptcy.                           briefing before you filed for bankruptcy.
                                              lf the court is satisfied with your reasons, you must               lf the court is satisfied with your reasons, you must
                                              still receive a briefing within 30 days after you file.             still receive a briefing within 30 days after you file.
                                              You must file a certificate from the approved                       You must file a certificate from the approved
                                              agency, along with a copy of the payment plan you                   agency, along with a copy of the payment plan you
                                              developed, if any. lf you do not do so, your cÉrse                  developed, if any. lf you do not do so, your case
                                              may be dismissed.                                                   may be dismissed.
                                              Any extension of the 30day deadline is granted                      Any e!Íens¡on of the 30day deadline is granted
                                              only for cause and is limited to a maximum of 15                    only for cause and is limited to a maximum of 15
                                              days.                                                               d4¡s'
                                        E     Iam not required to receive a briefing about                   E    I am not requ¡red to receive a briefing about
                                              credit counseling because of:                                       credit counseling because of:
                                              E    Incapacity.   I have a mental illness or a mental              E hcapacity.       I have a mental illness or a mental
                                                                 deficiency that makes me                                            deficiency that makes me
                                                                 incapable of realizing or making                                    incapable of realizing or making
                                                                 rational decisions about finances.                                  rational decisions about finances.
                                              E    D¡Eab¡lity.   My physical disability causes me                 E OisaUitity.      My physical disability causes me
                                                                 to be unable to participate in a                                    to be unable to participate in a
                                                                 briefing in person, by phone, or                                    briefing in person, by phone, or
                                                                 through the intemet, even afrer I                                   through the internet, even after I
                                                                 reasonably tried to do so.                                          reasonably tried to do so.
                                              B    nct¡ve duty- I am currently on active military                 fl   AA¡ve duty. I am cunently on active military
                                                                 duty in a military combat zone.                                     duty in a military combat zone.
                                              lf you believe you are not required to receive a                    lf you believe you are not required to receive a
                                              briefing about credit counseling, you must file a                   briefing about credit counseling, you must file a
                                              motion for wa¡ver of credit counseling with the court.              motion for waiver of credit counsel¡ng with the court.
            Case 19-51065            Doc 1          Filed 12/09/19 Entered 12/09/19 16:22:31                                 Desc Main
                                                      Document     Page 6 of 67

fÞùbr   1   MichrdAnttony                   Booze                                         Case n¡mber




                                l, the attomey for the debto(s) named in this petition, declare that I have informed the debto(s) about
For your ettorney, if you are                                                                                                             eligibility
                                to proceed under Chapter 7, 11, 12, or 13 of tiüe 1 1, United Sþtes Code, and have explained the relief
represented by one
                                available under each cfrapter for which the peson is eligible. I also ærtiff that I have delivered to the debto(s)
                                the notice rcquired by 11 U.S.C. S 342(b) and, in a cæe in which 707(bX4XD) applies, csrtify that I have no
                                                                                                     S
lf you arc not ruprusented
by an attomey, you do not
                                knowledge afrer an inquiry that the information in the sctledules filed   * * *O*       is inconect.

need to file thls page.
                                ,c                                                                 Date
                                     Sþnature of Attomey for D€btor                                               MM /        DD /YYYY



                                     Printed nam€



                                     Firm name



                                   l{umÞer       Sùeet




                                   Gity                                                           Stâte           zlP code




                                   Contact plþno                                                  Emall a¡ldess




                                   Bar number                                                     State
                Case 19-51065               Doc 1            Filed 12/09/19 Entered 12/09/19 16:22:31                                         Desc Main
                                                               Document     Page 7 of 67

Debtor   1      Michael     Anthony                  Booze                                                   Case number
                Firl Nam€




Ètffd        Answer These Questions for Reporting purposes

                                      l6a. Are your debts primarily consumer debts? Consumerdebfsare defined in 1l U.S.C.                                      S 101(8)
16.   What kind of debts do
                                             as "incuned by an individual primarily for a personal, family, or household purpose."
      you have?
                                             lõ     to.   Go ro tine 16b.
                                             iElvr..       Go to tine 17.

                                      16b.   Are your debts primarily business debts? Business debfs are debts that you incuned to obtain
                                             money for a business or investment or through the operation of the business or investment.

                                            i€i   ruo. Go to tine 16c.
                                            [E- Y"".      Go to line 17.

                                      16c. state the type of debts you owe that are not consumer debts or business debts.



iz. Are you filing      under         rFî
      Chapter   7?                    lU No' I am not filing under          Chapter 7. Go to line 18.

      Do you estimate that after    lEl V"".      I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
      any exempt property      is                 administrative expenses are paid that funds will be available to d¡stribute to unsecured creditors?
      exctuded and
      administrative expenses
                                                  lEl
                                                     "o
      are Paid that funds will be                 lJ Yes
      available for distribution
      to unsecured creditors?
rB. How many creditors do
      you estimate that you
                                      Íã- 149                                       It    1,000-5,000                               lE    zu,oor-so,ooo

      owe?
                                            50-99                                   Ër    5,001-10,000                              IEI so,oor-roo,ooo
                                            100-199
                                            200-999
                                                                                    F     10,001-25,000
                                                                                                                                     [E-Uore than 100,000

rg. How much do         you           lE[$o-$so,ooo                                 fU sr,ooo,oor -$1 o mirion                       D    $soo,ooo,oo1-$1 bilion
                                                                                    [ü$r o,ooo,oo1 -$so mirion                       E    $r,ooo,ooo,ooi-g1o bilion
                                                                                    EJ*:|so,ooo,oo1 -$1 oo minion                    E    $ro,ooo,ooo,ooi-$50 biuion
                                                                                    IEf   $t oo,ooo,ool -$5oo milion                 E    More than $50 billion

zo. How much do you                 lE $0-$50,000                                   n- $1,000,001 -$1 0 million                      E    $soo,ooo,ool-$1 bilion
      estimate your liabilities     IV $50,00r -$100,000                            IU $1 0,000,001 -$50 million                     fl   $r,ooo,ooo,oo1 -g1 o bilion
      to be?
                                    Íã $1 00,001-$500,000                           In $50,000,001 -$1 00 million                    E    $ro,ooo,ooo,ool-$so biu¡on
                                      lË[ ssoo,oor-s1        minion                 lU"sroo,ooo,o01-$s00 miuion                      fl   More than $50 billion
IJEtrÍ¿      Sign Below

                                      I have examined this petition, and I declare under penalty of perjury that the information provided is true and
For you                               correct.

                                      lf I have chosen to file under Chapter 7 , I am aware that I may proceed, if eligible, under Chapter   11 ,12, o¡ 13l,
                                      of title 1 1, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                      under Chapter 7.

                                      lf no attorney represents me and I did not pay or agree to pay someone who is not an attomey to help me fill out
                                      this document, I have obtained and read the notice required by 11 U.S.C. S 342(b).

                                      f request relief in accordance with the chapter of title          1   1, United States Code, specified in this petition.

                                      I undersland making a false statement, concealing property, or obtaining money or property by fraud in conneclion
                                      with a bankruptcy case can result in fines up to $250,000, or imprisonmènt for úp to 2O yeárs,-or both.
                                      18 U.S.C. SS 152, 1341, 1519, and 3571.


                                      JC                                                                         JC
                                                          of Debtor   1                                               Signature of Debtor 2

                                            Executedon/Z /                    1Ò//                                    Executed on
                                                              MM /'DD       /YYYY                                                   MM    / DD /YYYY
             Case 19-51065             Doc 1          Filed 12/09/19 Entered 12/09/19 16:22:31                             Desc Main
                                                        Document     Page 8 of 67

Debtor   1    Michael
             fimf ¡lme
                         Anthony                Booze                                      Case number




For you if you are filing this        The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                 should understand that many people find it extremely difficult to represent
attomey                               themselves successfully. Because bankruptcy has long-term financial and legal
                                      consequenoes, you are strongly urged to hire a qualified attorney.
lf you are represented by
an attorney, you do not               To be successful, you must conectly file and handle your bankruptcy case. The rules are very
need to file this page.               technical, and a mistake or ¡naction may affect your rights. For example, your case may be
                                      dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                      hearing, or cooperate with the c¡urt, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                      firm if your case ís selected for audit. lf that happens, you could lose your right to file another
                                      case, or you may lose proteclions, including the benefìt of the automatic stay.

                                      You must list all your property and debts in the schedules that you are required to file with the
                                      court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                      in your schedules. lf you do not list a debt, the debt may not be discharged. lf you do not list
                                      property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                      also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                      case, such as destroying or hiding property, falsifying records, or lying. lndividual bankruptcy
                                      cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                      Bankruptcy fraud is a serious crime; you could be fined and imprisoned.
                                      lf you decide to file without an attomey, the court expects you to follow the rules as if you had
                                      hired an attomey. The court will not treat you differently because you are filing for yourself. To be
                                      successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                      Bankruptcy Procedure, and the local rules of the court in which your æse is filed. you must also
                                      be familiar with any state exemption laws that apply.


                                      Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                      consequences?
                                      D   ¡lo


                                      Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                      inaccurate or incomplete, you could be fined or imprisoned?




                                      Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                      I  t¡o
                                      E   Yes. Name of
                                               Atlach Bankruptcy Petition Prcparer's Notice, Declaration, and Signafure (Official Form 119).



                                      By signing here, I acknowledge that I understand the risks involved in filing without an attomey.        I
                                      have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                      attorney may cause me to lose my rights or property if I do not properly handle the case.


                                 ,C                                                           x
                                       Signature of Debtor   1                                     S¡gnalure of D€btor 2

                                      Date              /t       I    <4//                         Date
                                                      MM/DD          /YYYY                                          MM/    DD i YYYY
                                      Contact phone                                                Contact phone

                                   Cell phone                                                      Cell phone

                                      Email address                                                Email address
                    Case 19-51065                 Doc 1        Filed 12/09/19 Entered 12/09/19 16:22:31                                     Desc Main
                                                                 Document     Page 9 of 67




    Debtor   1        Michael                                          Booze
                                                                          Lâst Name

    Debtor 2
    (Sp@æ, if fil¡ng) Fißr   Nile                M¡ddls Name              H   Nâñ€

    United States Bankruptcy Courtforrhe:     WESTERÀIDistictof VIRGINIA
    Case number
                      llf knoM)
                                                                                                                                                 E   Cfiecf if this is an
                                                                                                                                                     amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Gertain Statistical lnformation                                                                                       12J1s
Be as complete and accurate as possible. lf two married people are     filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. lf you are fiting amended sctreãules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


I:EITÚT          Summarize YourAssets


                                                                                                                                             Your assets
                                                                                                                                             Value of what you own
1   .   Schedule   NB: Propefty (Officiat Form 1064/8)
                                                                                                                                                 $   0




        1c. Copy line 63, Total of   all property on Schedule NB
                                                                                                                                                 $   36043


IIETTJE          Summarize Your Liabilities


                                                                                                                                              Your liabilities
                                                                                                                                              Amount you owe
2. schedule D: creditors who Have claims              secured by property (ofñcial Form 106D)
        2a-Copythetotal youlisted¡nColumn A,Amountof claim,atthebottomof thelastpageof Partl of Scñedu,eD............                            $   3ß9¡15


3.      Schedule E/F: Creditors Who Have lJnsecured C/ams (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Scñedule E/F.....-....                                 $0
        3b- Copy the total claims    from Part 2 (nonpriority unsecured claims) from line 6j of Schedule ElF
                                                                                                                                              +$     27v)8


                                                                                                                   Your total liabilities        $ 66963



lrHf-l           $ummarize Your lncome and Expenses

4.      Schedule l: Your lncome (Official Form 1061)
        Copy your combined monthly income from line 12 of Schedute t..............                                                               $       1663

5.      Schedule J: Your Expenses (Official Form 1O6J)
        Copy your monthly expenses from line 22c of Schedute J.....................                                                              $    3284
                     Case 19-51065              Doc 1          Filed 12/09/19 Entered 12/09/19 16:22:31                             Desc Main
                                                                Document     Page 10 of 67

Debtor     1                                           Booze                                              Case number




@                  Answer These Questions for Adm¡n¡strat¡ye and statistical Records

6. Are you filing for bankruptcy           under Chapte rs I ,   11   ,   ot 1g?
                   You have nothing to report on this part of the form. Check this box and submit this form to the court with your
                                                                                                                                   other schedules.



7. What kind of debt do you have?

     Ei'y"ll         debts are primarily consumer debts- Consumer debfs are those "incuned by an individual primarily for a personal,
               fam¡ly, or household purpose.' 11 U.S.C. S 101(8). F¡ll out l¡nes &9g for statistical purposes. 28 U.S.C. 1s9.
                                                                                                                        S

     IEI Vou, debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.



8.   From the Súafement oÍ Your Current Nonthly tnæme: Copy your total current monthly income from Official
     Form 122A-1 Line 1 1; OR, Form 1228 Line 1 I ; OR, Form 122i-1 Line 14.
                                                                                                                                           $   3969




9. Gopy the following special categories of claims from part 4, Iine               6 of Scl¡edufe   gF:


                                                                                                                Total claim

       From Part 4 on Scñedufe ãF, copy the following:


     9a. Domestic support obligations (Copy line 6a.)                                                           $0
     9b. Taxes and certain other debts you owe the govemment. (Copy line 6b.)                                   s0
     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                        s0
     9d. Student loans. (Copy line 6f.)                                                                         s0
     9e. obligations ârising out of a s€parat¡on agreement or divorce that you did not report as
         pr¡or¡ty claims. (Copy line 69.)                                                                       s0
     9f.   Debts to pension or profit-sharing plans, and other similar debts. (copy line 6h.)                 +s     o


     99. Total. Add lines 9a through 9f.                                                                             0
                        Case 19-51065                 Doc 1          Filed 12/09/19 Entered 12/09/19 16:22:31                                   Desc Main
                                                                      Document     Page 11 of 67



 Debtor   1            Michael                                                Booze

 Debtor 2
 (Spouse, if fil¡ng)   FbrNæ                       M¡ddle Name                    bd Nãmê

 United States Bankruptcy Court for the:      WESTBRN            Oisma   of VIRGINIÄ
 Case number

                                                                                                                                                           I   Cfrecf if this is an
                                                                                                                                                               amended filing

 Official Form 1064/8
 Schedule A/B: Property                                                                                                                                                   12t15
 ln each category, separately list and describe items. List an asset onty once. lf an asset fits in more than one category, list the asset in the
 category where you think ¡t f¡ts best Be as complete and accurate as possible. lf two manied people are filing togethãa boür are equally
 responsible for supplying correct inûormation. lf morc space is needed, afüch a separate sheet to ttris form. Oi Ure top of any additionai pages,
 write your name and case number (if known). Answer every quesfion.


l@              De¡cribe Each Residence, Building, Land, or other Real Estate you own or Have an rnterest ln

1. Do you own or have any legal or equitable interest in any residence, bu¡ld¡ng, land, or similar property?
    lE    to.   Go to parr 2.
    lU    Ves. Where is the      proper\f
                                                                          What is the property? Check           att rhat appty.
                                                                                                                                  Do not deduct sêcured daims or exemptions. Put
                                                                          E     Single-family home                                the amour¡t of any secured daims on Scâedute D:
                                                                                                                                  Creditots Wn Have C[aims Secured by Property.
              Street address, lf available, or other description
                                                                          D     Duplex or multi-unit building
                                                                          O     Condominium or cooperative                        Current value of the Current value of the
                                                                          B     Manufactured or mobile home                       entire propertyr? portion you own?
                                                                          E     uno                                               c
                                                                          E     lnvestment property

              City                             State      ZIP Code
                                                                          E     T¡meshare                                         Describe the nature of your ownerchip
                                                                                                                                  interest (such as fee simple, tenancy by
                                                                          D     ottrer
                                                                                                                                  the entireties, or a life estate), ¡f known.
                                                                          Who has an interest in the property? Check one.
                                                                          E Debtor 1 onty
              County                                                      E Debtor2 onty
                                                                          E Debtor 1 and Debtor 2 onty   E Cne* if this is communit¡r property
                                                                          EAtleastoneofthedebtorsandanother (seeinstructions)
                                                                          Clther information you wish to add about this item, such as tocal
                                                                          property identification number:
     lf you own or have more than one, list here:
                                                                         Yllhat is the property? Check         att that appty.
                                                                                                                                  Do not deduct secured daims or exemptions. put
                                                                         E    Single-family home                                  the amount d any secJred daims on Schedule D:
      1.2.
                                                                         D     Duplex or multi-un¡t building                      Crcdilots Who l.lave Claims Seated by ptopefty.
              Street address, if ava¡lable, or other description
                                                                         I    Condominium or cooperative                          Gurent value of the          Current vatue of the
                                                                         E    Manufacfured or mobile home                         entire   propert¡r?          portion you own?
                                                                         I    Lan¿                                                s                            s
                                                                         E    lnvestment property

              C¡ty                            State      ZIP Code
                                                                         E    Tmeshare                                            Describe the nature of your ownership
                                                                                                                                  interest (such as fee simple, tenancy by
                                                                         B    otn"t                                               the entireties, or a life estate), if known.
                                                                         Who has an interest in the propert¡¡? check one.
                                                                         E    Debtor   1   only
              County                                                     El   Debtor 2 onty
                                                                         E    D"btor I and Debtor2 only                           E   Chect if this is community property
                                                                         D    At bast one of the debtors and another                  (see instructions)

                                                                         Other information you wish to add about this item, such as tocal
                                                                         property identifi cation number:
                      Case 19-51065                  Doc 1           Filed 12/09/19 Entered 12/09/19 16:22:31                                    Desc Main
                                                                      Document     Page 12 of 67
 Debtor   I           Michael     Anthony                   Booze                                             Case number
                      Finf Nami




                                                                      l,Vhat is the property? Check ail that appty
                                                                                                                                  Do not deduc{ secured claims or exemptjons. put
      1.3.                                                            E     Single-family home                                    the amount of any seqrred daifiÌs on Schedule D:
                                                                                                                                  Creditors Who Have Claims Secured by propeily.
              Str€et address, if available, or other description      E     Duplex or multi-un¡t build¡ng
                                                                      E     Condominium or cooperative                            Current value of the Gurrent value of the
                                                                                                                                  entire propert¡¡? portion you own?
                                                                      E     Manufactured or mobile home
                                                                      E     un¿                                                   a
                                                                                                                                                            $
                                                                      U     lnvestment property
              City                            State       ZIP Code    E     Timeshare                                             Describe the nature of your ownership
                                                                                                                                  ¡nterest (such as fee simple, tenancy by
                                                                      E     otner                                                 the entiretles, or a l¡fe estate), if known.
                                                                      Who has an interest in the property?           Check one.


              County
                                                                      E Debtor 1 only
                                                                      E Debtor 2 only
                                                                      E Debtor 1 and Debtor 2 only                                D    Cnect if this is commun¡ty property
                                                                      E At least one of the debtors and another                        (see instructions)

                                                                      Other information you wish to add about this item, such as local
                                                                      property identifi cation number:


2. Add the dollar value of the port¡on you own for all of your entries from Part l, including any entries for pages
   you have attached for Part L Write that number here. .....                                                                                     ....t s0



ÊEIî'l         Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? lnclude any vehicles
you own that someone else drives. lf you lease a vehicle, also report it on Schedu/e G: Executory Contracts and lJnexpired Leases.


3.   Cars, yans, trucks, tractorc, sport ut¡lity yehicles, motorcyctes

     lËi *o
     plrves

     3.1.     Make:                                 Dodge             Who has an ¡nterest in the propert¡r? Gheck one.            Do not deduc-t secured daims or exêmptions. Put

              Model:                           Ram 1500              Ø     Debtor 1 onty                                          the amount of any secured daims on Scheduþ D:
                                                                                                                                  Creditors Who Have Claims Securcd by Property.
              Year:                                 2014             E     Debtor 2 only
                                                                     E     Debtor   I   and Debtor 2 only                         Gurrent value of the      Gurrent va¡ue of the
              Approximate         mileage:        91255
                                                                      E    At least one of the debtors and another
                                                                                                                                  entire     property?      portion you own?
              Other information:
                                                                                                                                  c 21000                   e 2r000
               2014 Dodge Ram                                         E Checf if this is communit¡r propertyr (see
                                                                           instructions)



     lf you own or have more than one, describe here:

     3.2.     Make:                               Pontiac             Who has an interest in the property? Check one.             Do not deduct secured daims or exempt¡ons. put
                                                     Vibe             Ef   Debtor 1 onty                                          the amount of any secured claims on Schedule D:
              Model:                                                                                                              Creditors Who Have Claims Secured by Prope¡ty.
              Year:                                  2010             B Debtor 2 onty
                                                                      E Debtor I and Debtor 2 only                                               the
                                                                                                                                  Gurrent value of          Current value of the
              Approximate mileage:                 65000
                                                                      E At bast one ofthe debtors and another
                                                                                                                                  ent¡re   property?        portion you own?

              Other information:
                                                                                                                                      9800                  g eE00
              Pontiac Vibe                                            E    Check if this is communiþr property (see
                                                                           instructions)
                         Case 19-51065              Doc 1          Filed 12/09/19 Entered 12/09/19 16:22:31                                  Desc Main
                                                                    Document     Page 13 of 67
 Debtor   I              Michael Anthony
                         ÈIMMre
                                                           Booze
                                                                                                            Gase number
                                                           6Nme




    3.3.         Make:                              Gmac            Vllho has an ¡nterest in the propert¡¡? Check one.
                                                                                                                             Do not deduct secured claims or exemptions. put
                                               Hummer                                                                        the amount of any secured clairns on Scäedure D..
                 Model:                                             fEfoeutor t   onty
                                                                                                                             Creditors Who Have Cla¡ms Secured by propefiy.
                 Year:                              2006            fU-Debtor z onty
                                                                    lÜOebtor I and Debtor     2 onty                         Gurrent value of the       Gurrent value of the
                 Approximate mileage            125000                                                                       entire propertf?           port¡on you own?
                                                                    [ËfAt   least one of the debtors and another
                 Other information:
                 Hummer H2                                          E   Check if this is community property (see             $_2943_                    $    2943
                                                                        instructions)


    3.4.         Make:                                              YYho has an ¡nterest in    the property? check    one.   Do not deduct seflred daims or exemptions. put
                                                                   fEoeotor t                                                the amount of any secured c{aims on Sct¡edule D:
                 Model:                                                           only
                                                                                                                              CreditotsWho Have Claims Secured by Ptoryrty.
                                                                   [!.Debtor    z onty
                 Year:
                                                                   l-El o"oro, I and Debtor 2 onty
                                                                                                                             Gurrent value of   the Current value of the
              Approximate mileage:                                                                                           entire     property?   portion you own?
                                                                   I E nt east one of the debtors and another
                 Other information:
                                                                    E   Ctrect if this is communit¡r property (see           c                          s
                                                                        instructions)




4. Watercraft, a¡rcraft, motor homes, ATVs and other recreationat vehicles, other vehicles, and accessories
   Examples: Boats, trailens, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   Itr    r'¡o

   [E[ ves

    4.1.      Make:                   Forest lver                   Vìlho has an ¡nterest in the   propert¡p    check one.   Do not deduct secured daims or exemptions. put

              Model:                        26bh                    E Debtor 1 onty                                          the amount of any secured claims on Schedule D:
                                                                                                                              Creditots Who Have Claims Secured by property.
              Year:               2005                              E Debtor 2 onty
                                                                    E Debtor 1 and Debtor 2 only                             Gurrentvalue ofthe Current value ofthe
              Other information:
                                                                    E At bast one of the debtors and another                 entire propert¡Ê portion you own?
                 Camper
                                                                    D   Check if this is communit¡r property (see            s   2300                       2300
                                                                        instructions)



   lf you own or have more than one, list heret

   4.2.       Make:                                                Vllho has an interest in the propertyf? Check one.        Do not deduct secured claims or exemptions. Put
              Model:                                                U Debtor 1 only                                          the amount of any secured claims on Scl,edure D..
                                                                                                                             Creddorc Wn Have Claims Secured by propedy.
              Year:
                                                                    E Debtor 2 only
                                                                    f] Debtor I and Debtor 2 onty                            Current value of    the Current value   of the
              Other information:
                                                                    E At least one of the debtors and another
                                                                                                                             ent¡re   property?         port¡on you own?

                                                                                                                                                        q
                                                                    D   Check if this is community property (see
                                                                        instructions)




5. Add the dollarvalue of the portion you own for all of your entries from Pa,rt 2, including any entries for pages
                                                                                                                                                            36043
   you have attached for Part 2. Wr¡te that number here
                                                                                                                                                t
                       Case 19-51065           Doc 1         Filed 12/09/19 Entered 12/09/19 16:22:31                         Desc Main
                                                              Document     Page 14 of 67
  Debtor     1         Micheel     Anthony           Booze                                           Cæe number



l¡Etf*Ì            Describe Your Pe¡sonat and Househotd ltems

Do you own or have any legal or equ¡table interest in any of the following items?                                                 Gurrent value of the
                                                                                                                                  portion you own?
                                                                                                                                  Do not dêduct secured cliaims
                                                                                                                                  or exemptions.
6. Household goods and fumishings
        Examples: Major appliances, fumiture, linens, china, kitchenware

      fEi *o
      [Ü    ves. Describe.........
                                                                                                                                   !ß



7. Electronics
       Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                 collections; electronic devices including c€ll phones, cameras, media players, gàmes
      lZÍ   ¡,o
      [E    v"".   Describe..........
                                                                                                                                   !R



g. Collectibles of value
       Examples.'Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                 stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
      lgi'Ho
      l"Ü ves. Describe..........1                                                                                                 a

9. Equ¡pment for sports and hobbies
       Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                 and kayaks; carpentry tools; musical instruments
      lE ruo
      lE v"s       Describe..........:
                                                                                                                                   c

10.   F¡rearms
       Examoles: Pistols, rifles, shotguns, ammunition, and related equipment
      lEl n¡"
      fEf ves. Describe..........
11.   Clothes
       Examoles: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      lEf   ruå

      lE Yes. Describe..........r                                                                                                  ![


12.Jewelry
       Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                 gold, silver
      l€i   *o
      [El- Y"". Describe.........
13.   Non-farm animals
       Examples: Dogs, cats, birds, horses

      lZ,*o
      lE-, ve". Describe..........;                                                                                               !ß



14.Any other personal and household items you did not already list, including any health aads you did not list

      E-,*o
      [E-Y"".     Give specific
                                                                                                                                  q
            information. ...........

15.   Add the dollar value of all of your enbþs from Part 3, including any enties for pages you have attached
                                                                                                                                         0
      for Part 3. Wl{c that number he¡e
                                                                                                                              Ð
                          Case 19-51065                      Doc 1           Filed 12/09/19 Entered 12/09/19 16:22:31                          Desc Main
                                                                              Document     Page 15 of 67
 Debtor       I           Michael         Anthony                   Booze
                                                                                                               Case number




zlltúta Describe Your Financ¡al Àssets

Do you own or have any legal or equitable interest in any of the following?                                                                      Gurrent value of the
                                                                                                                                                 portion you own?
                                                                                                                                                 Do not deduct seq.¡red claims
                                                                                                                                                 or exemptbns.

16.   Cash
       Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

      lËl    ruo

      [E-    v"'                                                                                                             Cash:                s



17.   Depos¡ts of money
      Examples: checking, savings, or other financial accounts; certmcates of deposit; shares in credit unions, brokerage houses,
                and other s¡milar institutions. lf you have multiple accounts with the same institution, list each.

      fZi    ruo

      þ      v""                                                               lnstitution name:


                                            17.1. Checking account:                                                                               c

                                            17.2. Checking account:                                                                               s
                                            17.3.   sav¡ngs account:

                                            17.4.   Savings ac@unt:                                                                               rR



                                            17.5. Certif¡cates of deposit:


                                            17.6. Other   finâncial account:                                                                      c
                                            17.7. Other   financial account:                                                                      !ß


                                            17.8. Other   financial account:                                                                      c
                                            17.9. Other   financial account:
                                                                                                                                                  s



18.   Bonds, mutual funds, or publicly traded stocks
      Examples: Bond funds, investment accounts with brokerage firms, money market accounts

      lËl ro
      [8 Ves.................               lnstitution or issuer name:




                                                                                                                                                  $



19.   Nonfubl¡cly traded stock and ¡ntercsts                     ¡n ¡ncorporated and    unincoçorated businesses, including an ¡nterest ¡n
      an LLG, partnership, and joint venturc

      lgl *o                               Name of entity:                                                                   % of ownership:
      Ë1Y"..      Give specific                                                                                                          ot       e
            information about
            them............,..........                                                                                                           c
                                                                                                                                         %        rß
                        Case 19-51065                      Doc 1             Filed 12/09/19 Entered 12/09/19 16:22:31            Desc Main
                                                                              Document     Page 16 of 67
 Ilebtor    1           Michael          Anthony                     Booze                          Case number




20.    Government and cÆrporate bonds and other negotiable and non+regotiable instruments
       Negotiable instruments include personal checks, cashiers'checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by sigñing or delivering them.

      F*o
      [Ë"v"t.    Give specific lssuer name:
           information about
           them.......................                                                                                                !ß



                                                                                                                                      s
                                                                                                                                      ß



21. Retirement          or pension accounts
       Examples: lnterests in lRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

      W No
      m Yes. List each
           ãccount separately              Type of account:           lnstitution name:

                                           401(k) or similar plan:                                                                    s

                                           Pension plan:                                                                              $

                                           IRA:                                                                                       c

                                           Retirement account:                                                                        c

                                           Keogh:                                                                                     rt

                                           Additional account:                                                                        c

                                           Additional account:




22.   Security deposits and prepayments
      Your share of all unused deposits you have made so that you may continue service or use from a company
      Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
      companies, or others

      [E   uo
      18 V"............                                          tnst¡tut¡on name or individuat:

                                           Electic:
                                                                                                                                     c
                                           Gas:
                                                                                                                                     s
                                           Heating oil:
                                                                                                                                     s
                                           Security deposit on rental unit:   _                                                      !ß

                                           Prepaid rent:
                                                                                                                                     ß
                                           Telephone:
                                                                                                                                     !ß

                                           Water:
                                                                                                                                     $
                                           Rented fum¡ture:
                                                                                                                                     $
                                           Othen



23.Annu¡t¡es (A contact for a periodic payment of money to you, either for life or for a number of years)

  lE[      ruo

      lE y""...........                    lssuer name and description:

                                                                                                                                     ß

                                                                                                                                     $
                                                                                                                                     q
                      Case 19-51065                     Doc 1        Filed 12/09/19 Entered 12/09/19 16:22:31                                  Desc Main
                                                                      Document     Page 17 of 67
 Debtor     1
                      Michael    Anfùony                     Booze
                                                                                                            Case number
                      nrsñiro



24.lnterests in an educatlon lRÂ in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.c. SS 530(bX1),52e4(b), and 529(b)(1).

      m No
      IE Yes                                    lnstitution name and description. Separatelyfile the records of any interests.ll u.s.c. g s21(c):




25.   Trusts, equitable or future_¡nterests in property (other than anything listed in line 1), and rights or powers
      exercisable for your benefit

      El uo
      loY"".      Give  specific        i
            information about them....,                                                                                                              q


26. Patents,  copyrights, trademarks, trade secrets, and other intellec{ual property
       Examples'.lntemet domain names, websites, proceeds from royalties and licensing agreements

  lZl       ¡¡o

  [El v".. Give specific
            information about them....      i                                                                                                        s

27. Licenses,        franchises, and other general intangibles
       Examples'. Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

  lZi       *o
  l-ä, v"r.      Give specific
            ¡nformation about them....      i




Money or property owed to you?
                                                                                                                                                     Gurrent value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     cla¡ms or exempt¡ons.

28.Tax refunds owed to you

      NEI   *o
      [E    V"r. Give specific information
                                                                                                                           Federal:
                   about them, including whether
                   you already filed the retums                                                                            State:                s
                   and the tax years.
                                                                                                                           Local:                q



29. Family        support
       Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

  [€i       ruo

  l-EI y"". Give        specifi c inbrmation..............
                                                                                                                          Alimony:                   $
                                                                                                                          Maintenance:

                                                                                                                          Support:                   $
                                                                                                                          Divorce setüement:         t
                                                                                                                          Property settlement:       s

30. Other         amounts someone owes you
       Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compenætion,
                 Social Security benefits; unpaid loans ¡ou made to someone else

  lEl       ruo

      [E- V"". Give specific information......
                                                                                                                                                     t
                         Case 19-51065                   Doc 1        Filed 12/09/19 Entered 12/09/19 16:22:31                                 Desc Main
                                                                       Document     Page 18 of 67
 D€btor       I         Michael      Anthony                  Booze                                         Case numb€r (irrrwrt
                        Filsi¡æ



31.    lnter€sts in insurance policies
       Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowne/s, or rente/s insurance

      lä     *o
      fE     ves' N-ame.the insurance
                                                9?mpany      company   name:                                   Beneficiary:                             Sunender or refund value:
                     of each policy and list its value.
                                                                                                                                                        .l

                                                                                                                                                        s
                                                                                                                                                        !Ì

32. Any       interest in property that is due you from someone who has died
       lf you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are cunenüy entiled to receive
       proper$ because someone has died.

      lã     ruo


                                                                                                                                                        q


33.    cla¡ms against third parties, whether or not you have filed a lawsuit or made a demand for pa¡ment
       Examples: Accidents, employment disputes, insurance claims, or rights to sue

      lË     xo
      lE- Y"".       Describe each claim.


34.   Other contingent and unliquidated claims of every nature, including counterctaims of the debtor and rights
      to set off claims
      lEi uo
      Ë V"r. Describe             each claim.
                                                                                                                                                        $



35.Any financial assets you did not already list

      iE[ No
      ffl- y"r.      Give specific information............
                                                                                                                                                        C




36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
                                                                                                                                                        t




l¿ãlZI¡f             Describe Any Business-Related Propert¡l You Own oÍ l{ave an lnterest ln. List any real estate in part                                                     l.
37.   Do you own or have any legal or equitable ¡nterest in any business-related propert¡¡?
      l-Ei   ¡¡o. Go to Part 6.
      [E     Y"r.   Go to line 38.

                                                                                                                                                      Current nalue of ftre
                                                                                                                                                      portion you own?
                                                                                                                                                      Do not deduct secured claims
                                                                                                                                                      or exemplions.

3S.Accounts receivable or commissions you already eamed
  lZ[        *o
  ÍE         Yes. Describe.......i


39. Office         equipment, furnishings, and suppties
      txamples: Business-related computeÍs, softyvare, modens, printers, cop¡ers, fax machines, rugs, telephones, desks, chairs, electfonic devices

      l€[    ruo
                         Case 19-51065                   Doc 1     Filed 12/09/19 Entered 12/09/19 16:22:31                             Desc Main
                                                                    Document     Page 19 of 67
  Debtor     1           Mich¡el Anthony
                         ttH ì¡fln6
                                                            Bmze
                                                                                                        Case number
                                                            KWe



40.   Mach¡nery,         fifures, equipment, supplies you        use in business, and tools of your trade

      lEi   ruo

      IE Yes. Describe.......i

41.   lnventorv-
      lEi   ruo
      lE    y"..   Describe.......i                                                                                                       rr



42.   lnterests in partnerships or joint venfures
      iëi
      lE    "o Describe.......
            v"r.                       Name of enriry:                                                                % of ownership:

                                                                                                                                          $

                                                                                                                                          $
                                                                                                                               o/o        c

*ü,"-1,î*            lists, mailins lists, or other compitarions

      [õ    y"".   Do your lists include personally identifiable information (as defined in 11 U.S.C. 101(41A))?
                                                                                                     S
                   lÜ     no
                   lU,    Yes. Describe........
                                                                                                                                              ß


44.Any business+elated property you did not already list
      tø    No
      IE Yes. Give specific                                                                                                                !R
            information .........
                                                                                                                                           $

                                                                                                                                           ç



                                                                                                                                           $

                                                                                                                                           s

45.   Add the dollar value of all of your entries from part 5, including any entries for pages you have attached
                                                                                                                                           q0
      for Part 5. Write that number here .......                                                                                     Ð


lrEtzfil           Describe Any Farm- and Gomme¡cial FishingrRelated PrroperQl You Own or Have an lntereet ln.
                   lf you own or have an ¡nterest in farmtand, list it in part     t.

46.   Do you own or have any legal or equitable interest in any farm- or commercial fishing+elated propergp
  W No. Go to Part 7.
  lU Y"r. co to tine 47
                                                                                                                                          Gurrent value of fùe
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secr¡red dairns
                                                                                                                                          or exemptions.
47.   Farm animals
      Examples: Livestock, poultry, farm-raised fish
  l€l       ruo
  ftl=' v.*..................

                                                                                                                                               c
                       Case 19-51065                      Doc 1      Filed 12/09/19 Entered 12/09/19 16:22:31              Desc Main
                                                                      Document     Page 20 of 67
  Debtor    1          Micbeel                               Booze                            Case number
                                                             td


48.   Crops-€¡ther growing or harvested
      lZi   *o                              1-.-".---"-
      [Ü    v"".  Give specific i
            information. ....-.......i
                                                                                                                                s
49    ,Fqm and fishing equipment, implements, machinery, fixtures, and toots of trade
      lEf   ruo

      [tv"'........... I
                                                                                                                                c

50.   Farm and fishing supplies, chemicals, and úeed
      lEl no
      IEIy"'....      ..........   ..   .




51.Any farm- and commercial fishing.related property you did not already list
      lE[   ruo

      [E- v"".    Give specific
            information............                                                                                             I
52.   Add the dollar value of all of your entries from Part 6, inctuding any entries for pages you have attached                         0




El¡íi/             Describe All Propert¡l You Own or Have an lnterest in That You Did Not List Above

53. Do      you have other property ofany kind you d¡d not already list?
      Exampres.' Season tickets, country club membership

      El    ruo
                                                                                                                                    r[
      FÏ
                                                                                                                                    s
                                                                                                                                    !ß




54.Add the dollar value of all of your entries from part z- write that number here                                        Ð         s0

EEEf,T             List the Totals of Each Part of this Form

                                                                                                                               G0
56.   Part 2: Total vehicles, line 5                                              c   36(M3


57.Part 3: Total personal and househotd items, line                  l5           s

58-   Part ¡l: Total financial assets, line 36                                    $

59.   Pert 5: Total business+elated property, line 4li                            c 0

60.   Part 6: Total farm- and fishing-related property, tine 52                       0


61.   Part 7: Total other property not listed, line 54                        +       0


62.Total personal property. Add lines 56 through 61                                   36043
                                                                                               Copy personal property   totatà +$    36043



63.Total of all property on Schedule A/8. Add line 55 + line 62.............                                                   q    36043
                      Case 19-51065               Doc 1            Filed 12/09/19 Entered 12/09/19 16:22:31                                         Desc Main
                                                                    Document     Page 21 of 67



  Debtor    1             Michael                                           Booze

  Debtor 2
  (Spouse, if   filing)   F¡ßt Name               MftJde   Nâñê               tðl   Nme

  Un¡ted States Bankruptry Courtforthe:        WESTERN D¡s¡¡stql VIRGINIA
 Case number
  (lf   knM)                                                                                                                                                fl   Cnecf if this is an
                                                                                                                                                                 amended filing


Official Form 106C
Schedule G: The ProperQr You Glaim as Exem pt                                                                                                                              0¡[r19
Be as complete and accurate as possible. lf two manied people are filing together, both are equally responsible for supplying conect information.
Using the property you listed on Schedule NB: Property (Ofñcial Form 106A/8) as your source, list the property that you claim as exempt. lf more
space is needed, fill out and attach to this page as many copies o1 Part 2: Additionat Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of propert¡r you claim as erempt, you must specify the amount of the eremption you claim. One way of doing so is b state a
speclfic dollar amount as exempt Attemativeþ, you may cfaim the full fair market wlue of the pmperty tning exemp¡ed up to the amount
of any applicable statutory limlt, Some exemptione--such a6 thoso for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dotlar amount. Hou.êvêr, if you clalm an exemption of t00% of fair marftet value under a law that
limits the exemption to a pa¡t¡cular dollar amount and the value of the propêrty is determined to exceed that amount, your eremption
would be limited to the applicable statutory amount.


 EEETT             ldentiftr the Prcpertyr You Glaim as Exernpt

 1'     Which set of exemptions are you clalming? Check one only, even if your spouse is frling with you.
        D   You are claiming state and federal nonbankruptcy exemptions.                  1l   U.S.C. S S22(bX3)
        E   You are claiming bderal exemptions. 11 U.S.C. S SZ2(bX2)



 2.     For any property you list on Scñedule AÆ that you cla¡m as exempt, fill in the information below.


         Brief description of the propert¡r and line on           Current nlue of tlæ           Amount     oú   the exemption you   claim       Specific laws that allow exemption
         Schødule Á/Blhat llsts th¡s property                     port¡on you own
                                                                  Copy the value fiom           Check only one     fux   for each exemption.
                                                                  Schedule NB
                                Camper                                                                                                         344.1;
        Brief
        description:                                              $2300__                        tr   s_
                                                                                                 El   ,oon  of fair market value, up to
        Line from
        Schedule          NB:                                                                         any applicable statutory limit

                                2014 Dodge Ram
        Brief                                                                                                                                  7Á-26:
        description                                               $ 21000                        tr$
        Line from                                                                                Q    rcOn of fair market value, up to
        Schedule      NB:                                                                             any applicable statutory limit

        Brief                   Pontiac Vibe
        description:                                              $-2!oo-                        tr   s
                                                                                                                                               3¿-r6(8);

        Line from                                                                                Zl   '|OOV" of fair market value, up to
        Schedule A/B:                                                                                 any applicable statutory l¡mit


3.      Are you claiming a homestead êxcñrption of more tt¡an Si70,3lill?
        (Subject to adjustment on 4lO1l22 and every 3 years after that for cases filed on or after the date of adjustment.)

        Eruo
        E   Yes' Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
            ONo
            tr      yes
                 Case 19-51065               Doc 1     Filed 12/09/19 Entered 12/09/19 16:22:31                          Desc Main
                                                        Document     Page 22 of 67
Debtor   1       Mich¡el                                                                     Case number




 EEfta          Additional Page

         Brief description of the p!þperty and l¡ne   Curent value of the   Amount of the exemption you      claim   Specillc Iaws that allow exemption
         on Schedule NB that l¡sb th¡s property       porl¡on you own
                                                      Copy the value from   Check only one box for each exemption
                                                      Schedule NB

     Brief               HummerH2
                                                      q.2943
     description:                                                           tr$
     Line from                                                              El   looV" of fair market value, up to
     Schedule A/B:                                                               any applicable statutory limit

     Brief
     description:                                     s                     Ds_
     Line from                                                              D    tOoø of fair market value, up to
     Schedule A/B:                                                               any applicable statutory limit


     Brief
     description:                                                           trs_
     Line from                                                              E    IOOø of fair market value, up to
     Schedule     NB:                                                            any applicable statutory limit

     Brief
     description:
                                                      R                     tr$
     Line from                                                              fl tOOø of fair market value, up to
     Schedule NB:                                                                any applicable statutory limit

     Brief
     description
                                                      !û
                                                                            trs_
     Line from                                                              D    IOOø of fair market value, up to
     Schedule     NB:                                                            any applicable statutory limit


     Brief
     description:
                                                      !l                    tr$
     Line from                                                              E    tOogt of tair market value, up to
     Schedule A/B:                                                               any applicable statutory limit

     Brief
     description:
                                                      ç                     tr$
     Line from                                                              E    tOOø of fair market vâlue, up to
     Schedute     NB:                                                            any applicable stratutory limit

     Brief
     description:
                                                      s                     E$
     Líne from                                                              D    tOOø of fair market value, up to
     Schedule NB:                                                                any applicable stratutory limit


     Brief
     description:                                                           trs
     Line from                                                              E    tOOø of fair market value, up to
     Schedule     NB:                                                            any applicable statutory limit

     Brief
                                                      ß                     El$
     description:
     Line from                                                              D    1OOY" of fair market value, up to
     Schedule NB:                                                                any applicable statutory limit

     Brief
     description:
                                                      !ß
                                                                            trs
     Line from                                                              I tOOø of fair market value, up to
     Schedule     NB:                                                            any applicable statutory limit


     Brief
     description:
                                                      q
                                                                            trs-
     Line from                                                              D    tOOø of fair market value, up to
     Schedule     NB:                                                            any applicable statutory limit
                        Case 19-51065                         Doc 1                  Filed 12/09/19 Entered 12/09/19 16:22:31                              Desc Main
                                                                                      Document     Page 23 of 67


                      Michael                           Anthony                               Booze
 Debror       1
                       FiFt Nane                         Middlê Nâme                            [3st Nahe

 Debtor 2
 (Spouæ, if fil¡ng)    F¡rst Namê                        Middi,6 Nâmê                           Last Name


 United States Bankruptcy court tor           ne:   IISTEN                     Di"tria   of VIRGINIA
 Case number
 llf knoM)                                                                                                                                                         E cne*   if this is an
                                                                                                                                                                      amended filing

 Official Form 106D
 Schedule D: Greditors Who Have Glaims Secured by Property                                                                                                                            12115
 Be as complete and accurate as possible. lf two married people are filing together, both are equally reeponsible for supplying correct
 info-rmation. lf more space is needed, copy the Addltional Page, fill it out, number the entr¡es, ån¿ åttaclr it to this torm. -Oñ th-e top of any
 additional pages, write your nam6 and case number (if knowñ).

       Do any creditors have claims secured by your properQ¡?
      lE  ruo. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

      IEI Ves.  Fill in all of the information be]ow.


IIEITTE           List All Secured Glaims
                                                                                                                                          Column A         ØlumnB                 Column C
2. List all secured claims.     lf a creditor has more than one secured claim, list the creditor separately
                                                                                                                                          ¡mount of cU¡m   Value of collateral    Umecr¡red
      for each claim. lf more than one creditor has a particular claim, list the other creditors in Part                              2.
                                                                                                                                      -' : _:              that supports th¡s     porlion
      As much as possible, list the claims in alphabeti'calorder according to the *"i¡i-ä"ääå.""
                                                                                                                                         tr*Íå"$#.         claim                  lf any
2.1     Credit Acceptance                                                  Describe the property that secures the claim:                  $2943            $_294:L_$ 0__
       Cred¡tofs Name
                                                                           Ifummer H2
       25505 West Twelve              Mile Road
       Number           Slrcet

                                                                           As of the dãte you file, the claim is: Check all that appty
       Suite 300
                                                                           E     Contingent
       Southlield MI 48034                                                 E     untquioat"d
       C¡ty                                Stale   ZIP Code
                                                                           E     oisputed
  Who owes the debt? Check one.                                            Nature of lien. Gheck all that appty.
  á      Debtor   t   onty                                                 Ø     An agreemer¡t you made (sucù as mortgage or secured
  E      Debtor 2 onty                                                           car loan)
  B      Debtor 1 and Debtor2only                                          0     Statutory tien (such as tax lien, mechanic's lien)
  E      At bast one of the debtors and ãnother                            E     Judgment lien from a lawsuit
                                                                           E     Other(including a rightto ofüet) Repoed      Vehicle
  0      Checl if this claim retates to a
         community debt
  Date debtwas ancurred 412016                                             l-ast 4          of account      nu.b",    4371

       Gad    Financial             Cnac                                   Describe the prop€rty that secures the            cta¡m:       $_!252__             j80!l__
                                                                                                                                                           $                     $0
      Cred¡lor's Name
                                                                           Pontiac Vibe
       Box 20487
      Number            Street

                                                                           As of the date you file, the cla¡m is: Check ail that appty.
                                                                           D    Contingent
       Roanoke VA 24018                                                    E     Unliquidated
      C¡ty                                 SÞtê    ZIP Code
                                                                           E     oisputeo
 Who owes the debt? Check one.                                             Nature of lien. Check allthat apply.
  E      Debtor 1 only                                                     Ø    An              you made (such as mortgage or secured
  Ø      Debtor 2 onty                                                          car "gr*r"nt
                                                                                    loan)
  E      Debtor   I   and Debtor2 only                                     0    Statutory tien (such as tax lien, mechan¡c's lien)
  U      Æ least one of the debtors and another                            fl   Judgment lien from a lawsu¡t
                                                                           E    Other (incluOing a right to offset)
                                                                                                                      Auto Loan
  E      Ctrect if this claim relates to a
         commun¡tv debt
  Date debtwas           incurred     lll20l5                                       24,6
                                                 laPJf "l.-t"sJli-9j account number
                                                              ..".., ...
       Add the dollar value of your entries in cotumn A on this page. write that number here:
                             Case 19-51065                      Doc 1        Filed 12/09/19 Entered 12/09/19 16:22:31                                              Desc Main
                                                                              Document     Page 24 of 67
                             lVlichaelAnthony                      Booze
                                                                                                                             Case number
        'er*ort             Fir$   Nare                            L61Nil€


                       Additional Page                                                                                                      Column A               Column B              Column C
    ElfÚ               After listing any entries on this page, number them beginning with 2.3, followed                                     Amount of claim        Value of eollateel    Unsecr¡red
                       by 2.4, and so forth.                                                                                                Do not deduct the      that supports thls    portion
                                                                                                                                            value of collateral.   clalm                 lf any
E            One Main Financial
            Creditor's Name
                                                                   DescÌibe the property that secures the cla¡m:                             5183                  $l3Qq_               g 2883

             1                                                    Camper
            Number


                                                                  As of the date you file, the claim is: Check         alt that appty

                                     24426                         O    Contingent
                                               Stat€               E    Unl¡qu¡dated
                                                                   B    oisputeo

    -Iflho owes thê debt?                 Check one.               Nature of lien. Check allthat appty.
    l.É o"oto, t ont,                                              Z    An agreement you made (such as mortgage or secured
    El        Debtor 2 onty                                             car loan)
    t fl      o"oto, 1 and Debtor 2 onty                           E    Statutory lien (such as tax l¡en, mechanic's l¡en)
    IE        et bast one ofthe debtors and another                E    Judgment lien from a lawsuit
                                                                   E    Other (induding a ñght to offset)       Loan
      B       Chect if this claim relates to a
              community debt
                                                                                                                4738
        Date debt was         ¡¡çu¡¡s6 6/2018                     La6t 4 d¡g¡ts of account number

            Tidew¡ter Motor Credit                                Describe the property that secures the cla¡m:                         c    21887                 s 21000               E87
            Crêditofs Name

            ó520     Indian River Road                            2014 Dodge Ram
            Number            Street

                                                                  As of the date you      fiþ, the claim    ¡s: Check ail that appty.
                                                                  E     Contingent
                                       vA2346/.                   E     Unliquidated
                                               State
                                                                  E     oisputeo
        Who owes the debt? Check one-
                                                                  Nature of l¡en. Check allthat apply.
    lã'       oeutor   t   onty
                                                                  El
    IE Debtor 2 only                                                   An agreement you made (such as mortgage or secured
                                                                       car loan)
    lü        Debtor 1 and Debtor 2 only                          E     Statutory lien (such as tax lien, mechanic's lien)

    tïï       At least one of the debtors and another             E    JuOgment lien   tom a lawsuit
                                                                                                                Auto Loan
        E     Cnecf if this claim retates to a                    0     Other (including a righttooffset)
              community debt

        Date debtwas          ¡¡sunc¿ 8/2017                      l-ast 4 digits of account number 7968


                                                                  Describe the property that secures the claim:                         s
          Cred¡to/s Name


          Number             Shæl


                                                                  As of the date you file, the claim is: Check all that apply.
                                                                  E    Contingent
         C¡ty                                  srate zlPcfd,e     E    Unliquidateo
                                                                  E    oisputeo
        Wlto owes the debt? Check one.                            Nature of lien. Check allthat apply.
    lE       oeoto,    t   ontu                                   E    An agreement you made (such as mortgage or secured
    I        o"utorzonty                                               car loan)
    |   -    O"Utot 1 and Debtor 2 onty                           D    Statutory líen (such as tax lien, mechanic,s lien)
    I   E    nt teast one of the debtors and ânother              O    Judgment lien from a lâwsuit
                                                                  E    Other (includ¡ng a right to ofüeg
        E    Check if this claim relates to a
             community debt
        Date debt was ¡ncurred                                    Last 4 digits of account number

                Add the dollar value of your entr¡es in Golumn A on this page. write that number here:                                      27070
                lf this is the last page of your form, add the dollar vatue totals from all pages.
                                                                                                                                            38965
                                                                                                            -
                         Case 19-51065                Doc 1         Filed 12/09/19 Entered 12/09/19 16:22:31                                       Desc Main
                                                                     Document     Page 25 of 67


      Debtor     1       Micheel                     Anthony              Booze
                          Fißl Neme                  Mrddle Nâmê              Låst Neme

      Debtor 2
      (Spouse, if fil¡ng) Fißr Nme                   Mktdle tlame             [st   l{ame


      United States Benkruptcy court ¡o.1¡"r    WESTERN Districtof VIRGII{IA

      Case number                                                                                                                                       E cne*  if this is an
      (lf knoM)                                                                                                                                           amended filing


 Official Form 106E/F
 schedule E/F: Greditors who l{ave unsecured Glaims                                                                                                                    12t15
 Be as complete and accurate as possible. Use Part I for creditors with PRIORIIY ctaims and Part 2 for creditors with NONPRIORITY claims.
 List the other partyr to any executory contracts or unexpircd leases that could result in a claim. Also tist executory contracts                         on Scåedu,e
 NB: Property (Official Form 106A/8) and on Schedøle G: Executory Contracts and llnexpìred Leases (Official Form l06G). Do not include any
 creditors with partially secured claims that are l¡sted ¡n Schedute D: Creditorc Who Hevà Claims Sæired by propefi.lf more space is
 needed, copy the Part you need, fill it out number the entries in the bores on the leñ. Ætach the Gontinuatibn Påge io ttris page. On
                                                                                                                                       the top of
 any additional pages, write your name and case number (if known).

 EtrT                  List All of Your PRIORITY Unsecu¡cd Glaims
 L      Po any creditors have priority unsecu¡ed claims against you?
        E     ruo.     oo toPart2.
        lEIv"".
 2.     L¡st all of your priority unsecured claims- lf a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
        each claim listed, identify what type of claim it is. lf a claim has both priority and nonpriority amounts, list that claim here and shbw both priority and
        nonpriority amounts. As nn¡ch as possible, list the claims in alphabetical order according ó tne creditofs name. If you have more than t¡vo pnônty
        unsecured claims, fill out the Continuation Page of Part 1. lf more than one creditor holds a particular claim, list thé other creditors in part 3.
        (For an explanation of each type of claim, see the instructions for this form in the instruct¡on booklet.)
                                                                                                                                        Total   cla¡m Priority       Nonpriority
                                                                                                                                                      amount         amount
2.1
                                                                     Last 4 digits of account number                                $                            c
          Priority Creditois Name

                                                                     When was the debt incurred?
          Number            Street

                                                                     As of the date you file, the cla¡m ¡s: Chec* allthat apply

          City                              State    ZIP Code
                                                                     0   Contingent
                                                                     E   Unliquidated
          Who incurred the debt? Check one.
          E Debtor 1 only                                            D   Disputø

          0 Debtor 2 only                                            Type of PRIORITY unsecured claim:
          0 D.btor 1 and Debtor.2 only                               O   Domestic support obligations
          E At þast one of the debtors and another
                                                                     E   Taxes and certain other debts you owe the govemment
          D      Chect if this claim is for a community debt
                                                                     E   Cla¡ms for death or personal injury while ¡mu were
          ls the cla¡m subject to ofüet?                                 ¡ntoxicated
          Eruo                                                       E   Other. Specify
          E v."
                                                                     Last 4 digits of account number                                s
          Priority Crèd¡to/s Name
                                                                     When was the debt ¡ncurred?
          Number            Street
                                                                     As of the date you file, the claim ¡s: Check all that apply.
                                                                     O   Contingent
          City                             State     ZIP Code        E   Unl¡quidated
          Who ¡ncured the debt? Check one.                           E   oisputeo
          E Debtor 1 onty
                                                                     Type of PRIORITY unsecured claim:
          D Debtor 2 onty
          E Debtor 1 and Debtor 2 only                               0   Domestic support obligations

          O      At bast one of the debtors and another              O   Taxes and certain other debts you owe the govemment

          E      Ctreck if this cta¡m is for a community debt
                                                                     E   Claims for death or personal iniury wh¡le you were
                                                                         intoxicated
          ls the claim subject to offset?                            E   Ottrer. specify
          Oruo
          D      ves
                  Case 19-51065              Doc 1       Filed 12/09/19 Entered 12/09/19 16:22:31                                            Desc Main
Debtor1           Michael                           Booze
                                                          Document     Page 26 of 67
                                                                                                       Case number
                               Middb nbme


t#tuEE            Your PRIORITY Unsecured Claims               Gontinuation page
                                                          -
After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so                  forth.             Total   cla¡m   priority        Nonprlority
                                                                                                                                                    amoufrt         amount


     Priority Credito/s Name
                                                              Last4 d¡gits ofaccount      number                                $-                             $--
                                                              When was the debt ¡ncurred?
     Number          SÍæt
                                                              As of the date you file, the claim is: Check    alt that apply.

                                                              D    Contingent
     City                            state   ztP   cúe        tr   Unliquidated
                                                              tr   Disputed
     Who incurred the debt? Check one.
     E Debtor 1 onty                                          Type of PRIORITY unsecured claim:
     E Debtor 2 onty                                          E    Domestic support obl¡gations
     E Debtor 1 and Debtor 2 only
     E At bast one of the debtors and another                 D    Taxes and certain other debts you owe the govemmenl
                                                              E    Claims for death orpersonal injurywf¡ile you were
     B Check ¡f th¡s cla¡m is for a community debt                 ¡ntox¡cated
                                                              E    otner. Specity
     ls the cla¡m subject to offset?
     Oruo
     E Y."

                                                              Last 4 digits of account number                                   c                              ![
     Pnonty cred¡tofs Name

                                                          When was the debt incurred?
     Number          Stræt

                                                          As of the date you file, the claim is: Check alt that apply

                                                              E    Contingent
     City                           State    zlP Code         E    Unl¡quidated
                                                              E    Disputed
     Who ¡ncurred the debt? Check one.
     E Debtor 1 only                                      Type of PRIORITY unsecured claim:
     E Debtor 2 only
                                                              O    Domestic support obligations
     E Debtor 1 and Debtor 2 onty
     f] At least one of the debtors and another               E    Taxes and certain other debts you owe the govemment
                                                              E    Chims fordeath or personal inlury while you were
     E Check if this claim is for a community debt                 intoxicâted
                                                              0    Other. Specifu
     ls the claim sub¡ect to offset?
     Oruo
     E      Yes

LI                                                        Last 4 digits of account number                                       $                              $_
     Priorily Credito/s Name

                                                          When was the debt incurred?
     Number          Street

                                                          As of the date you lile, the claim is: chec* ail that apply.

                                                          E        Contingent
     C¡ty                           Stats    ZIP Code     0        Unliquidated
                                                          E        olsputeo
     Who incurred the debt? Check one.
     O Debtor I only                                      Type of PRIORITY unsecured claim:
     E Debtor 2 onty
     E Debtor 1 and Debtor2 only                          0        Domestic support obligations

     E At bast one of the debtors and another             D        Taxes and certrain other debts you owe the govemmenl
                                                          O        Claims for death or personal iniurywh¡le you were
     O      Check if this cla¡m is for a community debt            intox¡cated
                                                          D        Otner. Specify
     ls the claim subject to offset?
     E      ¡lo
     D      yes
                         Case 19-51065                 Doc 1        Filed 12/09/19 Entered 12/09/19 16:22:31                                    Desc Main
 Debror    I             Michael                              Booze
                                                                     Document     Page 27 of 67
                                                                                                               Case number
                                         Mirdþ                Låst   Nare

  t'+.:Ítú)a          Li¡t All of Your ]{OilPRIORITY Unsccured Glaims
  3.   .oo any cred¡tors have nonprioriþr unsecured claims against you?
       ln No. You have nothing to report in this part. Submit th¡s form to the court with your other schedules.
       rø Yes
  4. List   a¡l ol your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
                                                                                                                                  lf a creditor has more than one
       nonpriority unsecured claim, l¡st the creditor separately for each claim. For each claim listed, identiff whattype of claim it is. Do not
                                                                                                                                                    list claims already
       included in Part 1. lf more than one creditor holds a particular claim, list the other creditors in Part 3'.lf you have
                                                                                                                               mo¡e than three nonpriority unsecured
       claims fill out the Continuation Page ot pa¡l?.


                                                                                                                                                                  Total claim
4.1
          Ad Astra Recovery Services Inc
                                                                                       Last ¡l digits of accounl       number    9155
         Nonpritrity Cred¡to/s                                                                                                                                     845
         E918W 2l Street N Suite 200 Pmb 303                                           When was the debt        incurred? tlzÙl7
         Number Street
         Wichita KS 67205
         City                                             Stale             ZIP Code   As of the date you file, the claim is: Check all that apply.

                                                                                       0      Contingent
         Who incurred the debt? Check one.                                             E      Unl¡quidated
         á      Dentor   t   only                                                      E      oisputed
         O      Debtor 2 only
         E      Debto|I and Debtor 2 onty                                              Type of NONPRIORITY unsecured claim:
         U      At bast one of the debtors and another
                                                                                       E      Student toans
         0      Chect if this claim is for a commun¡ty debt                            E    Odigations arising out of a separation agreement or divorce
                                                                                            that you did not report as priority cla¡ms
         ls the claim subject to offset?                                               E      DeOs to pension or prof¡t-sharing plans, and other similar debts
         Éruo                                                                          EI     other. Spec¡fy   Snecdv
         E      ves


þl       Alliance                     Care Llc                                         Last4 d¡g¡ts ofaccount number 6852
                                                                                       When was the debt        incurred?        611612019
                                                                                                                                                                 ç 1l

         Po Box 297
         Number               Stræt
                                                                                       As of the date you file, the claim is: Check ail that epply.

                                                                                       o    Contingent
         Who incurred the debt? Gheck one.                                             B    Unliquidated
         á Debtor 1 onty                                                               tr   Disputed
         E Debtor 2 onty
         E Debtor 1 ând Debtor2 only                                                   Type of NONPRIORITY unsecured claim:
         E At bast one of the debtors and another                                      E    Studentloans

         El Chect ¡f this cla¡m         ¡s   for a community debt
                                                                                       D    Odigations arising out of a separation agreement or divorce
                                                                                            that you did not report as priority claims
        ls the claim sub¡ect to offset?                                                E    Oe¡S to pens¡on or profit-sharing plans, and other s¡milar debts
         Eruo                                                                          El   Otner. Speci¡r     Medical
         E      Y""

E_l      Check Into Cash                                                               Last   zl   digits of account   number 2uim
        Nonprior¡ty Creditois Name
                                                                                       When was the debt ¡ncurred?               2Íñ7
                                                                                                                                                                 $___ls!E_
         4750 Valley View Blvd #50
        Number                Stree

         Roanoke V^24012
        city                                                                           As of the date you file, the claim is: Check ail that appty.
                                                          State             ZlPtue
        Who ¡ncurred the debt? Check one.                                              tr   Contingent

        É       Debtor   t   onty
                                                                                       o    Unliquidated

        O Debtor2 only                                                                 o    D¡sputed

        D Debtor t and Debtor 2 only
                                                                                       Type of NONPRIORITY unsecured ctaim:
        O At bast one of the debtors and another
                                                                                       E    Student loans
        E       Check if this claim is for a communiÇ debt                             D    Obligations arising out of a separat¡on agreement or divorc€
        ls the claim subject to ofüet?                                                      that you did not report as priority claims

        Ø t¡o                                                                          E    Oebts to pension or prof¡t€haring plans, and other similar debts

        E yes                                                                          El   otner. spec¡fy Cash        Lo¡n
                      Case 19-51065                Doc 1        Filed 12/09/19 Entered 12/09/19 16:22:31                                   Desc Main
                                                                 Document     Page 28 of 67
 Debtor   1           Michael         Anthonv           Booze                                             Case number
                      F¡ßt   Nam€       U



 liãíaã              Your }{OIIPRIORITY Unsecured Glaims
                                                                     -     Gontinuation page

 After listing any entries on this page, number them @inning with 4.4, followed by 4.S, and so forth.
                                                                                                                                                                   Total clalm


4.4
                                                                                      Last 4 d¡g¡ts of account number _Q593._
          Credit One Bank                                                                                                                                          7lt
          Po Box 9E872
                                                                                      When was the debt       incurred?       0210412016
      Number                 Street
                                                                                      As of the date you file, the claim is: Check all that apply
                                                                 ZlPCcile             tr   Contingent

      Who incurred the debt? Check one.
                                                                                      E    Unliquidated
                                                                                      tr   Disputed
      Ú Dentor 1 onty
      E Debtor 2 only                                                                 Type of NONPRIORITY unsecured cla¡m:
      E Debtor 1 and Debtor 2 only                                                    D    Studentloans
      D       At least one of the debtors and another
                                                                                      0    Obligations arising out of a separation agreement or divorce that
      E       Check ¡f th¡s cla¡m is for a communiÇ debt                                   you did not report as priority cla¡ms
                                                                                      E    Debts to pension or profit-sharing plans, and other sim¡lar debts
      ls the cla¡m sub¡ect to offset?
                                                                                      E    otter.Specify   CreditCard
      É       r.¡o

      E       ves



E                                                                                     Last 4 digits of account     numb€r (D92                                 $_fal__
                      Credito/s Neme

      Po Box 21504
                                                                                     When was the debt       incur¡ed?        612112019

      Number                 Street
                                                                                     As of the date you file, the claim is: Check alt that apply
       Roanoke VÁ,24018
      C¡ty
                                                                                      E    Contingent
                                                                                      E    Untiqu¡dated
      Who incurred the debt? Check one.
                                                                                      B    oisputeo
      É Debtor 1 onty
      E Debtor 2 onty                                                                Type of NONPRIORIW unsecured daim:
      D Debtor 1 and Debtor 2 only
      E       At bast one of the debtors and another
                                                                                      E    Studentloans
                                                                                      E    Obligations arising out of ã separation egreement or divorce that
      D       Check if this claim is for a community debt                                  you did not report as priority claims
                                                                                     E     DeOts to pension or profit-sharing plans, and other similar debts
      ls the cla¡m subject to offset?
                                                                                      El   oth"r. Specrry Medical
      Øruo
      D       ves



                                                                                     Last 4 digits of account     number 6310                                  $   58s
      Enhanced
      Nonpriority
                                                                                     When was the debt incuned?                           7
      8014                        Rd
      Number
                                                                                     As of the date you file, the claim is: Gheck ail that apply.
      C¡ty                                                          Code             E     Contingent

      Who incurred the debt? Check one.
                                                                                     E     Untiquidateo
                                                                                     0     Disputed
      É oentor t onty
      E Debtor 2 onty                                                                Type of NONPRIORITY unsecured claim:
      D Debtor 1 and Debtor 2 only
      Ð       At bast one of the debtors and another
                                                                                     O     Studenttoans
                                                                                     E     Odigations arising out of a separation agreement or divorce that
      E       Chect if this claim is for a community debt                                  you d¡d not report as priorþ claims
                                                                                     E     oebts to pension or profit-sharing plans, and ofher similar debts
      ls the claim subject to offset?
                                                                                     El    ottrer          Att Direct Tv
      É       ¡uo

      E       ves
               Case 19-51065                 Doc 1        Filed 12/09/19 Entered 12/09/19 16:22:31                  Desc Main
Debtor   1      Michael Anthony                      Booze
                                                           Document     Page 29 of 67
                                                                                                  Case number
               tsrH   ihm              Naæ           L-d ÀlârE


IîEtrll]     Add the Arnounts for Each Type of Unsecured Glaim


6. Total the amounts of certa¡n types of unsecured claims. This information is for statistical reporting purposes
                                                                                                                  only. 2g U.S.C.   S   lS9.
   Add the amounts for each type of unsecured ctaim.




                                                                                     Total claim


Total claims
                6a. Domestic support obligations                              6a'so
from Part I
                6b. Taxes and certain other debts you owe the
                       government                                             6b.        s0
                6c. Claims      for death or personal injury while you were
                       intoxicated                                            6c.

                6d. Other. Add all other priority unsecured cla¡ms.
                    Write that amount here-                                   6d.   *c        0



                6e. Total. Add lines 6a through 6d.                           6e.
                                                                                              0



                                                                                     Total claim


Total claims
                6f. Student loans                                             6f.
from Part 2
                                                                                         $0
                69. Obligations arising out of a separation agreement
                       or divorce that you did not report as prior¡ty
                       claims                                                 6g         $0
                6h. Debts to pension or profitcharing plans, and other
                       similar debts                                          6h.

                6i. Other. Add all other nonpriority unsecured daims.
                       Write that amount here-                                6i    +S        Z79t9S



                6j. Total. Add lines 6f through 6i                            6j.
                                                                                         it   2799E
                      Case 19-51065               Doc 1        Filed 12/09/19 Entered 12/09/19 16:22:31                                 Desc Main
 Debtor               Michael Anthony
                                                                Document     Page 30 of 67
          1                                            Booze                                           Case number
                      FiEl Name



 IIEIIEE             Your NONPRTORITY Unsecured Glaims                  Gontinuation page
                                                                    -
 After listing any entries on this page, number them beginning with 4,4, followed by 4.5, and so forth.                                                         Total claim


4.7
                                                                                   Last 4 dig¡ts of account number
       Jefferson                     Services                                                                             _1_L28
                                                                                                                                                            s444-
          16 Mcleland         Rd
                                                                                   When was the debt        incurred?      l.12016
      Numbsr                Strest
                                                                                   As of the date you file, the claim is: Check ail that appty
          Saint Cloud MN 56303
      City
                                                                                   D    Contingent
                                                                                   0    untiqúioateo
      Who incurred the debt? Check one.
                                                                                   0    Disputeo
      É       oentor   t   onty
      D       Debtor 2 only                                                        Type of NONPRIOR¡TY unsecured claim:
      E Debtor 1 and Debtor 2 onty                                                 D    Studentloans
      E At bast one of the debtors ând another
                                                                                   0    Obligations arising out of a separation agreement or divorce that
      E Ctreck ¡f this claim is for a community debt                                    you did not report as priorþ claims
                                                                                   E    DeOs to pension or prof¡t-sharing plans, and other similar debts
      Is the claim sub¡ect to offset?
                                                                                   ?    ottrer. specitv   Credit Card
      ØNo
      E       ves



E     Midland Fund                                                                 Last4digits of account number 7465                                            7tt
      Nonpriority Credito/s Name
                                                                                                                          -!'"'"t
                                                                                   When was the debt        tncurred?
      320 East                Beaver                                                                                                    -
      Number
                                                                                   As of the date you ñle, the claim is: Ched( a[ that apply.
                                                                ZIP Code           E    Contingent
                                                                                   D    Unliqu¡dated
      Who incurred the debt? Gheck one.
                                                                                   E    oisputeo
      É       Debtor   t   onty
      E       Debtor2only                                                          Type of NONPRIORITY unsecured daim:
      E       Debto, 1 and Debtor 2 only
                                                                                   B    Studentloans
      O       At þast one of the debtors and another
                                                                                   fl   Obligations arising out of a separation agreement or divorce that
      E       Chect if this claim is fo¡a community debt                                you did not report as priority c-la¡ms
                                                                                   E    Oebts to pension or prof¡t-sharing plans, and other similar debts
      ls the claim subjec{ to offset?
                                                                                   !l   ottrer. specrû    Credit Card
      Ø       r.¡o

      E       ves


kd                                                                                 Last 4 diglts of account    number x983
                                                                                                                                                            $   92r
                                  Name
                                                                                  When was the debt incur¡ed?
      1930                  Ave
                                                                                  As of the date you file, the claim is: Check a[ that apply.

                                                                                   B    Contingent

      Who incurred the debt? Check one.
                                                                                   E    Untiquidateo
                                                                                   E    Disputeo
      É oeltor t onty
      D Debtor z only                                                             Type of NONPRIORIW unsecured claim:
      0 Debtor I and Debtor 2 only                                                0     Studentloans
      E At bast one of the debtors and another
                                                                                  E     Obligations arising out of a separalion agreement or divorce that
      E Ghect Ìf this cla¡m is for a community rtebt                                    you did not report as priority claims
                                                                                  El    Oebts to pension or profit-sharing plans, and other similar debts
      ls the claim subject to offset?
                                                                                  E     otner.            Cell Phone Carrier
      ÉNo
      E       ves
                     Case 19-51065            Doc 1       Filed 12/09/19 Entered 12/09/19 16:22:31                                  Desc Main
 Debtor   1
                                                           Document     Page 31 of 67
                                                                                                    Case number   gr
                                       Name



                    Your llONPRlORllY Unsecured Glaims               Gontinuation page
                                                               -

 After listlng any entries on this page, numbêr them beginning with 4.4, followed by 4.5, and so forth.
                                                                                                                                                            Total clalm



                    Track                                                       Last 4 digits of account number        j{35_
                                Name
                                                                                                                                                        $_2425__
       620 Mccormick Boulavard
                                                                                When was gre debt       incurred? ll20l9
      Number            Slreet
                                                                                As of the date you flle, the claim is: Check ail that appty.
                                                              Code              0    Contingent

      Who incurred the debt? Check one.
                                                                                E    Unliquidated
                                                                                E    Disputed
      É Deotor t onty
      E Debtor 2 onty                                                           Type of NONPRIORITY unsecured claim:
      E Debtor 1 and Debtor 2 only
      E At þast one of the debtors and another                                  E   Studentloans
                                                                                E   Obligations arising out of a separation agreement or divorce that
      0 Check if this claim ¡s for a community debt                                 you d¡d not report as priority da¡ms
                                                                                O   Debts to pension or prof¡t-sharing plans, and other s¡milar debts
      ls the claim subject to offset?
                                                                                ?   Ott'er. Specify_Ren!_To_Qqrn BOme
      Ø       ¡¡o
      O       Yes




Lul                                                                            Last 4 digits of account     number -273                                     842__
                                                                                                                                                        $
                                                                               Whên was the debt       incurred?       ;;
       620 Mccormick Boulavard

                                                                               As of the date you lïle, the claim is: Check a[ that appty.
      City                                                   Code              E    Contingent

      Who incurred the debt? Check one-
                                                                               D    Unliquidated
                                                                               Q    Disputed
      É Debtor 1 onty
      E Debtor 2 only                                                          Type of NONPRIORITY unsecured claim:
      0 Debtor 1 and Debtor2 only
      I At bast one of the debtors and another                                 E    Studentloans
                                                                               0    OOtigations arising out of a sepârat¡on agreement or divorce that
      E Check if this claim is for a community debt                                 you did not report as priority claims
                                                                               E    Debts to pension or profìt-sharing plans, and other s¡milar debts
      ls the claim subject to ofüet?
                                                                               !l   ott"r. speofo Rent To Own llome
      Ø r'¡o
      E ves


      Rto      Rentals                                                         Last 4 dig¡ts of account    ¡umbe¡       19-w                            $   3185__
                                                                               When was the debt incurred?
      Po Box 489
      Number           Street
                                                                               As of the date you file, the ctaim is: Check alt that apply.
      Paris TN 38242
      urIY                                     State      ZIP Code             E    Contingent

      Who incurred the debt? Check one.
                                                                               E    Unliquiclated
                                                                               B    oisputed
      É oeutor t only
      E Debtor 2 only                                                          Type of NONPRIORITY unsecured claim:
      0 Debtor i and Debtor2 only
      E At least one of the debtors and another                                E    Studentloans
                                                                               E    Obligations arising out of a separation agreement or divorce that
      E Ctrect ¡f th¡s cla¡m is for a communit¡r   debt
                                                                                    you did not report as priority cla¡ms
                                                                               D    Deots to pension or prof¡t-sharing plans, and other similar debts
      Is the claim subject to offset?
                                                                               E    ottr"r. sp""'ry Rent To    Own Building
      Éruo
      E       ves
                      Case 19-51065               Doc 1            Filed 12/09/19 Entered 12/09/19 16:22:31                                        Desc Main
Debtor                Michael Anthonv
                                                                    Document     Page 32 of 67
         1                                                 Booze                                                 Case number
                      F¡Et Name




EIZ¿E              Your NONPRIORITY Unsecured Glaims                          Gontinuat¡on page
                                                                        -

After l¡sting any entries on th¡s page, number them beginning w¡th                   ¿1.4,   fo¡lowed by 4.5, and so forth.                                               Total claim



      Schewell Furniture                                                                     Last4 d¡g¡ts of account number 4280
     Nonpriority Cr6dito/s
                                                                                                                                                                      $ EOr

         12725.                   Ave.
                                                                                             When was the debt       ¡ncurred?       0612012016

                                                                                             As of the date you file, the claim is: Check alt that apply.
     City                                                              Code                  E    Contingent
                                                                                             E    Unl¡quidated
     Who incurred the debt? Check one.
                                                                                             O    oisputed
     É       Debtor 1 onty
     E       Debtor 2 only                                                                   Type of NONPRIORITY unsecured claim:
     E       Deotor 1 and Debtor 2 only
                                                                                             El   student loans
     Q       At least one of the debtors and another
                                                                                             0    Obligations arising oul of a separation agreement or divorce that
     0       Checf if this claim is for a community debt                                          you did not report as priorþ claims
                                                                                             0    O"¡ts to pension or profit-sharing plans, and other s¡milar debts
     ls the claim subject to offset?
                                                                                             !l   Ott'er. Specifo__Furnitufe
     ãruo
     B       vas




                                                                                             Last 4 digits of account number                                          $
     Nonpriority Cred¡to/s Name
                                                                                             When was the debt incurred?
     Numbet                 Street
                                                                                             As of the date you file, the claim ¡s: Ched( all that apply.
     City                                              State       ZIP Code                  o    Contingent

     Who incurred the debt? Check one.
                                                                                             o    Unliqu¡dated
                                                                                             tr   Disputed
     O       Debtor 1 onty
     D Debtor 2 onty                                                                         Type of NONPRIORITY unsecured claim:
     E Debtor 1 and Debtor2only                                                              D    Studentloans
     E At bast one of the debtors and another
                                                                                             E    OUtigations arising out of a separat¡on agreemenl or divorce that
     fl Ctrect ¡f th¡s cla¡m is for a community debt                                              you did not report as priority claims
                                                                                             f]   Oebts to pension or profit-sharing plans, and other s¡milar debts
     ls the cla¡m subiect to offset?
                                                                                             E    other.   Sp€crfy-
     E ¡¡o
     E Y""

LI                                                                                           Last 4 d¡gits of account number
                                                                                                                                                                      e

     Nonpriority CrBditor's
                                                                                             When was the debrt ¡ncurred?
     Number                 Street
                                                                                             As of the date you file, the claim is: Check ail that appty.
     City                                              State       ZIP CÃde                  E    Contingent

     Who incurred the debt? Check one.
                                                                                             E    Unliqu¡dated
                                                                                             Q    Disputed
     E       Debtor 1 only
     D       oeborz        onty                                                              Type of NONPRIORITY unsecured claim:
     E       Oebtor    I   and Debtor 2 onty
     O       At bast one of the debtors and another
                                                                                             D    Studentloans
                                                                                             E    Obligations arising out of a separation agneement or divorce that
     O                                                                                            you did not report as priorþ claims
             Ghect if th¡s cla¡m ¡s for a commun¡ty debt
                                                                                             O    oebts to pension or prof¡t-sharing plans, and other similar debts
     ls the claim subject to offset?
                                                                                             E    Ott"r.   Speciff-
     Eruo
     E       ves
                  Case 19-51065              Doc 1          Filed 12/09/19 Entered 12/09/19 16:22:31                           Desc Main
                                                             Document     Page 33 of 67

  Ifl

  Debtor        Michael                                        Booze
                                                                     Lâst Neme

  Debtor 2
  (Spous lf fil¡ng)   First   Nme            M¡ddb Neme              Last Namê


  Un¡ted States Bankruptcy Courr for the:UlESTERNbistnA     ot VIRGINIA
  Gase number
  (lf known)
                                                                                                                                        E   Cnecf if this is an
                                                                                                                                            amended filing


Official Form 106G
Schedule G: Executory Gontracts and U nexp¡red Leases                                                                                                12115
Be as complete and accurate as possible. lf two married people are     filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the additional page, fill it out, number the entries, and ittach it to this p"ge. ön thã top
                                                                                                                                        of any
add¡t¡onal pages, write your name and case number (if known).


 1.     Do you have any executory co¡ttrac{s or unexpired leases?
        lEfruo' Check this box and file this form with the cou¡t with your other scledules. You have nothing else to report on this form.
        lE-y".. Fill in all of the infurmation below even if the conbacts or leases are listed on Sdtedute NB: prcperly (Offic¡al Form i06A/B).
 2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
                                                                                                                                                          and
        unexpired leases.



        Person or company with whom you have the contract or lease                            State what the contract or lease ¡s for

2.1

        Name


        Number           Street


        C¡ty                            State    ZIP Code

2.2
        Name


        Number           Strêet


        C¡ty                            State    ZIP Code
2.3

        Name


        Number           Street


        C¡ty                            State    ZIP Code
2.4
        Name


        Number           Street


        C¡ty                            State    ZIP Code

2.5
        Name


        Number          Street


        City                           State     ZIP Code
                     Case 19-51065                  Doc 1        Filed 12/09/19 Entered 12/09/19 16:22:31          Desc Main
                                                                  Document     Page 34 of 67
    Dobi            MhlrdAntbnv                        Emøe                             Case   nrmber¡ramr¡_

                   Addltl,onal Page lf You Have         tore Gont¡acts or Leases
          Per¡on   or,   cqrFArll¡ with wtlonr you, ha\,Þ tùe contîact or þase        What$o contract or leæe is Íor


          Name


          Number          She€t


          City                              Staie     ZIP Code

    2.

          Name


          Number          Street


          City                              State     ZIP Code
tl
12.8t
i,---l
1         Name



ì
          Number          Sbeet

I

          City                              s-tate    ZIP code




          Name


          Number          Sfeêt

          City                              State     ZIP Code




          Narne


          Numb€r          Street


          C¡ty                              Statê    ZIP Code

    2.1

          Name


          Number


          City                              State    ZIP Code




          Name


          Number          Steet

          City                              state    zlP   cúe


          Name


          Number          Slreet


                                            State    ZIP Code
                   Case 19-51065                     Doc 1            Filed 12/09/19 Entered 12/09/19 16:22:31                           Desc Main
                                                                       Document     Page 35 of 67


 Debtor    1     lV[ichael                                                 Booze
                                                          Name

 Debtor 2
 (Spouse, if fil¡ng) Fißt Name                      Middlê Nåme                Læl Nâme


 United States Bankruptcy Court for        IhàüESTERN Distict of YIRGINIA

 Case number
 (lf known)
                                                                                                                                               E   Cfrec¡< if   this is an
                                                                                                                                                   amended filing

Official Form 106H
Schedule l{: Your Godebtors                                                                                                                                      12115




 1.   Do you have any codebüorc? (lf you are filing a joint case, do not list either spouse as a eodeblor.)
      !l   ruo

      D    yes
 e'   Within the last I yearc, have you lived in a communit¡r property state orterritor¡Ê (Community propefty states and femifones include
      Arizona, California, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      E No. Go to line 3.
      B Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
           Eruo
           E     Yes. ln which community state or teritory did you live?                               Fill in the name and cunent address of that person.



                 Name of your spouæ, former spousê, or legal equivelent



                 Number           Stre€t



                 Crty                                         Stâle                       ¿lP   (júe

 3. ln Golumn l, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
      shown ¡n line 2 again as a codehor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
      Schedule D (O'fficial Form l06D), Schedule HF (Official Form 106E/F), o¡ Schedute G (Official Form l06G). Use Schedule D,
      Schedule E/F, or Schedule G to fill out Column 2.

       Column l.' Your codebtor                                                                              Column 2; The creditor to whom you owe the debt

                                                                                                             Check all schedules that apply:
3.1
        Nãme                                                                                                  E   Schedule D, line   _
                                                                                                              D   schedule E/F, line  _
        Number           Street
                                                                                                              D   schedule G, line   _
        City                                                      sìtate                   ZIP Code
3.2
        Name                                                                                                  D schedule D, line _
                                                                                                              E schedure E/F, tine _
        Number           Sùeef
                                                                                                              E Schedule G, line _
        City                                                      Slâte                    ZIP Code
3.3
        Name                                                                                                  E   schedule D, line _
                                                                                                              E   schedute FJF, line_
        Number           Streel
                                                                                                              E   schedute G, tine _
        City                                                      State                    ZIP   Cúe
                   Case 19-51065            Doc 1       Filed 12/09/19 Entered 12/09/19 16:22:31                      Desc Main
                                                         Document     Page 36 of 67
Debtor   I         Micheel      A¡thony        Booze                             Case number
                  ¡mt t¡em¡



                  Additional Page to Lisf   tore   Godebtorc

      Column l; Your codebtor                                                         Column 2; The creditor to whom you owe the debt

                                                                                      Check all schedules that apply:
tr                                                                                    O schedule D, line _
         Name

                                                                                      D schedule E/F, line _
         Numbsr                                                                       0    schedule G, line       _
         City                                       State             ZIP Code

E        Name                                                                         D    schedule D, line _
                                                                                      0    schedule E/F, line_
         Number        Street                                                         D    schedule G, line _


         C¡ty                                       Stete             ZIP Cod€

3.

         Name                                                                         E    schedule D, line _
                                                                                      Q    schedule E/F, line_
         Number        Stæt                                                           D    schedule G, line _

      City                                          Stale             ZIP Code

3._

      Name                                                                            D                  _
                                                                                           schedule D, line
                                                                                      El                  _
                                                                                           schedute E/F, tine
      Number           Street                                                         E schedule G, tine _


t     City



      Name
                                                    Slate             ZIP Cod€



                                                                                      D    schedule D, line _
                                                                                      D    schedute E/F, tine_
      Number           Street                                                         D    schedute G, line _


      C¡ty                                          Stete             ZlPCod,e



      Name                                                                            E    schedule D, tine       _
                                                                                      D    schedure E/F, t¡ne      _
      Numbsr                                                                          D    schedute   c,   line


      City                                          Slale             ZIP Code



      Name                                                                            O schedule D, line _
                                                                                      O schedule E/F, line _
      Number           Street                                                         D schedule G, line _
      C¡ty
il                                                  State             ZIP Code



      Name                                                                            D    schedule D, line _
                                                                                      D    schedule E/F, line_
      Number           Street                                                         D    schedute G, tine _
                 Case 19-51065                 Doc 1              Filed 12/09/19 Entered 12/09/19 16:22:31                                          Desc Main
                                                                   Document     Page 37 of 67



 Debtor   1      Michael                      Anthony                       B,ooz*
                  F¡rst Nâme                  Mrddle   Nâre                     bstMre
 Debtor 2
 (Spous, I filing) Fid Nanê                   M¡ddle N6m€


 United States Bankruptcy court 1s¡ 1¡.¡   WESTERI\           ¡¡s¡¡ç1 6¡
                                                                           VIRGINIA

 Case number
  (lf known)                                                                                                          Check if this is:
                                                                                                                      E    An amended filing
                                                                                                                      E    A supplement showing posþetítion chapter 13
                                                                                                                           income as of the following date:
Official Form           1061
                                                                                                                           MM     / DD/ YYYY
Schedule I: Your lncome                                                                                                                                                   12t15
Be as complete and accurate as possible. lf two manied people are filing together (Debûor 1 and I}ebûor 2), both arc
                                                                                                                      equalþ responsible for
supplying corect information. lf you are married and not filing joinüy, and your spouse is living with you, include information about your spouse.
lf you are separated and your spouse is not filing with you, do not include information about your spous€. lf more sÞace ¡s needed, attach a
separate sheet to this form. on the top of any additional pages, write your name and caee number (if known). Answer every questlon.


 l¡EIU-E        Describe Employment

    Fill in your employment
    information.                                                                     Debtor      I                                      Debtor 2 or non'filing spouse
    lf you have more than one job,
    attach a separate page with
    information about additional            Employment status                     Elempnyec                                             iËi   Emptoyeo
    employers.                                                                    E[     Not employed                                   EI    ruot employed
    lnclude part-time, seasonal, or
    self-employed work.
                                            Occupation                           production worker
    Occupation may include student
    or homemaker, if it applies.

                                            Employe/s name                       westrock
                                                                                 104 w. riverside street covington va
                                            Employer's address                   24426
                                                                                  Number Steet                                        Number       Street




                                                                                  City                  State   ZIP Code              C¡ty                    State   ZIP Code

                                           How long employed               therc? l0 years

 liãtrv)A       Give Details About ilonthly tncome

   Estimate monthly income as of the date you file this form. lf you have nothing to report for any line, write $0 in the space. lnclude your non-filing
   spouse unless you are separated.
   lf you or your non-f¡ling spouse have more than one employer, combine the information for all employers for that person on the lines
   below. lf you need more space, attiach a separate sheet to this form.

                                                                                                                 For Debtor   I        For Debtor 2 or
                                                                                                                                       non{iling spouse
 2. List monthly gross wages, salary, and commissions                      (before all payroll
     deductions). lf not paid monthly, calculate what the monthly wage would be.                        2.
                                                                                                                 3309                    e0
 3. Estimate and list monthly overtime pay.                                                             3. +s 660                     + s0
 4. Calculate gross income. Add line         2 + line 3.                                                4.   $   39é2_                   $   j__
                     Case 19-51065               Doc 1         Filed 12/09/19 Entered 12/09/19 16:22:31                                            Desc Main
                                                                Document     Page 38 of 67
Debtor    1          Mich¡el     Anthony               Booze                                                  Case number
                     nrA ¡¡are



                                                                                                          For Debtor    I       For Debtor 2 or
                                                                                                                                non-ftlino soouse
       Copy line 4        here.............                                           ..........   Ð ¿.   $ 3969

s. L¡st all payroll deductions:

        5a. Tax, Medicare, and Sociat Security deductions                                           5a.   $_1470_                   s0
        5b. Mandatory contributions for ret¡rement plans                                            5b.   $_150_                    $0
        5c. Voluntary contributions for retirement plans                                            5c.   $!_
        5d. Required repayments of ret¡rement fund loans                                            5d.   s   380                   $!_
        5e. Insurance                                                                               5e.   s226                      $_0__
        5f.   Domestic support obligations                                                          5f.   s0                        s0
        59. Union dues                                                                              59.   s80                       $o
        5h. Other deductions. Specify:                                                              5h.+$_!!_                   +
 6. Add the payroll deductions. Add lines 5a + 5b + Sc + Sd + Se             +Sf + 59     *   Sh.   6. $23!t6_                      $0
 7. Calculate total monthly take-home pay.             Subtract line 6 from line 4.                 7. $ 1663                       sll

 8. L¡st all other income regularly rece¡ved:
        8a. Net income from rental property and from operat¡ng a business,
            profession, or farm
              Attach a statement for each property and business showing gross
              receipts, ordinary and necessary business expenses, and the total
                        income.
              monthly net                                                                           ga.   $0                             0

        8b. lnterest and dividends                                                                  gb.   s0                             0
        8c. Family support payments that you, a nondling spouse, or a dependenf
            regularly receive
              lnclude alimony, spousal support, child support, maintenancæ, divorce
                            settlement.
              settlement, and property                                                              gc.   s0                        $_0__
       8d. Unemployment compensat¡on                                                                gd.   $0                        !ß   0
       8e. Social Security                                                                          ge.   so                        !ß   0
        8f. Other govemment assistance that you regularly receive
              lnclude cash assistance and the value (if known) of any non-cash assistance
              that you receive, such as food stamps (benefrts under the Supplemental
              Nutrition Assistance Program) or housing subsidies.
              SpecifrT:                                                                                   q0                             0

        89. Pension or retirement     income                                                        gg.       0                     $ 0
        th. Other monthly income. Specify:                                                          th. +ß ll                   +$_0__
 9. Add all other ¡ncome. Add lines           Ba + 8b + gc + gd + Be + gf +Bg + gh.                 9.    $0                        s0
10.   Calculate monthly income. Add line 7 + line g.
      Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing     spouse.                10.   $léll._           +                                    01663_
11.    state all other regular contributions to the expenses that you list in scåedule J.
       lnclude contributions from an unmaried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.
       Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses lisled                    in   Schedute J.
       Specify:                                                                                                                                                  e   0
12' Add    the amount in the last column of line l0 to the amount in line ll. The result is the combined monthly income.
      Write that amount on the Summary of Your Assets and Liabilities and Ceftain Statislical tnfomat¡on, if it applies                                          $ 1é61
                                                                                                                                                           12.
                                                                                                                                                                 Gombined
                                                                                                                                                                 monthly income
 13.   Do you expect an increase or decrease within the year after you file this form?
       El     ¡¡o.
       fËl    ves. Exptain:
                        Case 19-51065              Doc 1          Filed 12/09/19 Entered 12/09/19 16:22:31                                                Desc Main
                                                                   Document     Page 39 of 67

     ítrlrr¡ilErFrf@
     Debror   1         Michael                   Anthony                   Booze
                         Ficl Nâme                MÉdb Neme                     Lâst   Nâñe                         Check if this is:
     Debtor 2
     (Spousè, if   filing) FidNañe                Mddb Namê                     bsthe                                   E   An amended filing
                                                                                                                        E   A supplement showing postpetition chapter 13
     United States Bankruptcy Court ¡s¡ ths'   WESTER¡I       9¡s¡¡61   s¡ VIRGI¡{IA                                        expenses as of the following date:
     Case number
     (lf knoM)                                                                                                              MM   / DD/ YYYY


Official Form 106J
Schedule J: Your Ex penses                                                                                                                                                  1A15
Be as complete and accurate as possible. lf two married people are   filing together, both are equally responsible for supplying correct
informat¡on. lf more space is needed, attach another sheet to this form, On the top of any additional pages, write your name and case number
(if known). Answer every questlon.

 l¡ãil|                 Describe Your Household

l.   ls th¡s a joint case?

     Fruo.          Go to tine 2.
     p-Ves. Does Debtor 2 tive in a separate household?

                   IV No
                   IÜ Yes. Debtor 2 must file Offcial Form 106.J-2, Þrpenses for Separate Household of Debtor 2.
2.   Do you have dependents?
                                                lE   ruo
                                                                                                Depondent's relationsh¡p to                   IÞpêndent's       Does dependent l¡vs
     Do not list Debtor 1 and
                                                [p'ves. Filloutthis       information     for   fÞbtor I or Deb,tor 2                         agê               with you?
     Debtor 2.                                       each dependent
     Do not state the dependents'                                                                spouse                                      5l                lü No
     names.
                                                                                                                                                                IP Yes
                                                                                                 daughter                                    20                 F*o
                                                                                                                                                               pves
                                                                                                 grandson                                     I                Fr No
                                                                                                                                                               IP Yes
                                                                                                                                                               IE No
                                                                                                                                                               tû Yes
                                                                                                                                                                tïruo
                                                                                                                                                                fves
3. Do yourexpenses include
     expenses of people other than              El. No
     yourself and your dependents?             tr    Yes

liElE¿E             Estimate Your Ongoing tlonthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Ghapter 13 case to report
expênses as of a date after the bankruptcy is filed. tf this is a supplemental Sclredule J, check the box at the top of the form and fill in thê
applicable date.
lnclude expenses paid for with non+ash government assistance if you know the value of
such assistance and have included it on Sclredøle l: Your lncome (Otricial Form 1061.)                                                              Your expenses
4. The rental or home ownerchlp expenses for your residence. lnclude first mortgage                           payments and
       any rent for the ground or    lot.                                                                                                         ç   850
                                                                                                                                       4.

       lf not included in line 4:
       4a.    Real     estatetaxes                                                                                                     4a.        e0
       4b.                                  insurance
              Property, homeowne/s, or rente/s                                                                                         4b.
                                                                                                                                                      0
       4c. Home maintenance, repair, and upkeep expenses                                                                               4c.        s0
       4d. Homeowne/s association or condominium dues                                                                                  4d.        c0
                        Case 19-51065                Doc 1      Filed 12/09/19 Entered 12/09/19 16:22:31                                    Desc Main
                                                                 Document     Page 40 of 67

     Debror   I        Michael Anthony                  Booze
                                                                                                      Case number
                       tsñilæ                           lÃMme




                                                                                                                                     Your expenses

                                                                                                                                    q   0
     5. Additional mortgagc payments for your residence, such as home equity loans                                        5.

     6. Utilities:
        6a. Electricity,        heat, natural gas                                                                         6a.
                                                                                                                                        500
          6b.     Water, sewer, garbage collection                                                                        6b.       e 125
          6c.     Telephone, cell phone, lntemet, satellite, and cable services                                           6c.       e 450
          6d.     Other. Specify:   _                                                                                     6d.       c0
     7.   Food and housekeeping supplies                                                                                  7.            400
     a. Childcare and children's education costs                                                                          8.        e0
     9. Clothing, laundry, and dry cleaning                                                                               9.        ç0
10. Personal care products and serv¡ces                                                                                   10.           80
'1   '1. Medical and dental expenses                                                                                      11.       c0
12. Transportation. lnclude gas, maintenance, bus or tra¡n fare.
          Do not include car payments.                                                                                    12.
                                                                                                                                    $ 100
'13. Entertainment, clubs, recreation, newspapens, magazines, and books                                                   13.       s0
14.       Charitable contributions and religious donations                                                                14.       $ 100
15. lnsurance.
          Do not include insurance deducfed from your pay or included in lines 4 or 20.

          15a. Life insurance                                                                                             15a.      E0
          15b. Health insurance                                                                                           15b.          0
          15c. Vehicle insurance                                                                                          l5c.      g   l5l
          15d. Other insurance. Specify:                                                                                  1   5d.       0

16.       Taxes. Do not include taxes deducted ftom your pay or included in lines 4 or 20.
          Specifo:
                                                                                                                                        0
                                                                                                                          16.

17. lnstâllment or lease payments:
          17a. Car payments for Vehícle        1                                                                          17a.      s 528
          17b. Car payments for Vehicle 2                                                                                 17b.      c0
          l7c. Other                                                                                                      17c.
          17d. Other,                                                                                                     17d.      s0
18. Your payments of alimony, maintenance, and support that you did not repoÉ as deducûed from
    your pay on line 5, Scåedule l, Your lncorne (Ofñcial Form 106l).                                                         18.       0

19. O(her payments you make to support others rho do not live with you.
                                                                                                                              19.   s0
20. Other real property expenaes not included in lines 4 or             5 of this form or   on Schedule l: your lncome.
                             property
          20a. Mortgages on other                                                                                         2Ae.      c0
          20b. Real ostatetaxes                                                                                           zob.      c0
          20c. Proo€lrty, homeowne/s, or rente/sinsurance                                                                 2oc.          0
          20d. Maintenance, repair, and upkeep expenses                                                                   2od.      c0
          20e. Homeowne/s association or condominium dues                                                                 2rr-.     ç0
                      Case 19-51065          Doc 1        Filed 12/09/19 Entered 12/09/19 16:22:31                      Desc Main
                                                           Document     Page 41 of 67

 Oeblor   I           Mich¡el   Anthony           Booze                                       Case number




21.    Other. Specify:                                                                                       21         0


22.   Galculate your monthly expenses,

      22a. Add lines 4 through 21.                                                                          22a.   ß    3284
      22b. Copy line 22 (monthly expenses for Debtor 2), if any, fom Official Form 106J-2                   22b.   !Ì
      22c. Add line 22a and 22b. The result is your monthly expenses.                                       22c.   rt




23. Calculate     your monthly net income.
   23a.       Gopy line 12 Qøur æmbined monthly inæme) from Sclredub                                                        1663
                                                                         f.                                 23a.

   23b.       Copy your monthly expenses from line 22c above.                                               23b.
                                                                                                                   -s       3284

   23c.       Subtract your monthly expenses ftom your monthly income.
              The result isyour monthly net inco¡ne.                                                                $       -1621
                                                                                                            23c.




24. Do you erpec{ an incrcase or decrcase in your expenses witùin the year after you file this form?

      For example, do you expec{ to finish paying for your car loan within the year or do you expect your
      mortgage payment to ¡ncrease or decrease because of a modification to the terms of your mortgage?

   Fruo.
   Fly"r.         :   Exptain here:
                      Case 19-51065              Doc 1              Filed 12/09/19 Entered 12/09/19 16:22:31                                        Desc Main
                                                                     Document     Page 42 of 67



Debtor   I        Michael                                                 Booze
                   First N6ms

Debtor 2
(Spouse, ¡f f¡l¡ng) Fißt Name               Mkldle Namo                     l¡sl Nâme

United States Bankruptcy Court for the:   $@$TERÀ[        D¡striA   of   VIRGINIA
Case number
(lf known)

                                                                                                                                                            E   Cnect if this is an
                                                                                                                                                                amended filing


  Official Form 106Dec
  Declaration About an lndividual Debtocs Schedules                                                                                                                       12t15

 lf two married people are filing together, both are equally responsible for suppþing correct information.

 You must file this fiorm wheneìrer you file bankrupûcy scùredules or amended schedutes. tlaking a fabe staúement, conceating propeÉy, or
 obtain¡ng money or property by ftaud in connec{ion with a bankruptcy caee can result in fines up to S2S0,000, or imprieonment for up to 20
 years, or both. l8 U.S.C. S0 152, 1U1,1519, and 3571.




 I                 Sign Below


       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

       D ¡to
       E Yes. Nameof                                                                                    AllarJl Bankruptcy Petition Preparels Notice, Decla¡ation, and

                                                                                                        Srþature (Oficial Form 119).




       Under penalty of periury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correcL




    r    Signature of Debtor
                                                                           ,c
                                1                                               Signature of Debtor 2


         Date                                                                   Date
                MM/ DD /        YYYY                                                    MM/ DD /   YYYY
                       Case 19-51065             Doc 1               Filed 12/09/19 Entered 12/09/19 16:22:31                                             Desc Main
                                                                      Document     Page 43 of 67


 Debror      1         Michael                   Althony                      Booze
                       tsldWe                    MÉdIE NâME                         þs     Name

 Debtor 2                                                                                                                F     t. m"r"     is no presumption of abuse.
 (Spouse, ¡f filing) First Name                 Middlê   Nffie                             Nare
                                                                                    Last
                                                                                                                         [E-   Z.   fn" calculation to determine if a presumption of
 Un¡ted States Bankruptcy Court 1s¡     6¡s; WESTERN                        YIRGINIA                                                abuse applies will be made under Chapter 7
                                                                 o¡=ua o¡
                                                                                                                                    Means Test Calculation (Ofücial Form 122A-2).
 Case number
     (lf known)                                                                                                          lE- s. rn"      Means Test does not appty now because of
                                                                                                                                    qualified m¡litary service but it could apply later.



                                                                                                                           E   Cnecf if this is an amended fiting


Official Form 122A-1
Ghapter 7 Statement of Your Gurrent Month ly lncome                                                                                                                                  t0/19
Be as complete and accumte as possible. lf two married people are fillng together, both are eCually responsible ûor being
                                                                                                                          accuaûe. lf more
space is needed, attach a separete sheet to this form. lnclude the line number to which the additlonal ¡nformation app[eõ. On the
                                                                                                                                  top of any
additional pages' wriúe your name and case number (lf known). lf you believe that you are exempted from a presumpilon of abuse because you
do not have prlmarily consumer debts or because of qualifying military service, complete and fiie Statement of Exempgon from presumpnon of
Abuse Under S 707(bN2) (Offtctat Form l22A-lSupp) wlth thls form.

      Iì;ltrrl         Galculate Your Gurrent Ìlonthly lncome

      l.   What is your marital and filing status? Check one only.
           D      Xot married. Fill out Column A, lines 2-l 1.
           E      Uanied end your spouse is filing with you. Fill out both Columns A and B, lines 2-l'1.
           E      UarrieA and your spouse is NOT filing with you. you and !¡our spouse are:
                  Zl   Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                  tt   Living separately or are lega¡ly separated. Fill out Column A, lines 2-'11: donot fill out Column B. By checking this box, you declare
                       under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that ap¡ies oi tnat you ánd your
                       spouse are l¡ving apart for reasons that do not include evading the Means Test requirements. 11 U.S.C.'S 7OZ(bX7XB).
           Fill in the avefiage monthly income that you received from all sources, derived during the 6 full months before you f¡le this
           bankruptcy case. 11 U.S.C. S 101(104). For example, if you are filing on September 15, the 6+nonth period would be March 1 through
           August 31. lf the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
           Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
           income from that property in one column only. lf you have nothing to report for any line, write $0 in the space.

                                                                                                                                 A
                                                                                                                             Column                 Column B
                                                                                                                             Debtorl                Debtor2or
                                                                                                                                                    non-filing spouse
      2. Your gross wages,          salary, tips, bonusqs, overtime, and commissions
           (before all payroll deduc{ions).                                                                                                           $___________8

      3. Alimony and maintenance palments. Do not                    include paynents from a spouse if
           Column B is filled in.
      4. All amounts from any source wh¡ch are regularly paid for household expenses
           of you or your dependents, including child support lnclude regular contributions
           from an unmanied partner, members of your household, your dependents, parents,
           and roommates. lnclude regular contributions from a spouse only if column B is not
           filled in. Do not include payments you listed on line 3.                                                            $_____0                              0

 : 5. Net income       from operat¡ng a business, profession,
                                                                                         I
 :         or farm                                                              Debtor                 Debtor 2
 i         Gross receipts (before all deductions)                                     $_0               $_0
 :         Ordinary and necessary operating expenses                                                    $_0
                                                                                                                  Coov
           Net monthly income from a business, profession, or farm
                                                                                     $                0$          neie')                   0
                                                                                                                                                      $_g
 I    O. Net income from rental and other real property                         Debtor            I    llebtor2
           Gross receipts (before all deductions)                                    $_____!           $_0
           Ordinary and necessary operating expenses
                                                                                -    $____q           - $_0
           Net monthly income from rental or other real property                                                  Coov
                                                                                                                                           0                          0
                                                                                     $______Q          $_         he;1Ð
           lnterest, dividends, and roplties
                                                                                                                             $______t                $                0
                     Case 19-51065                 Doc 1         Filed 12/09/19 Entered 12/09/19 16:22:31                                          Desc Main
                                                                  Document     Page 44 of 67


Debtor   I          Michael      Anthony                 Booze                                            Case numbe¡
                    F




                                                                                                              Column A                     Column B
                                                                                                              Debto¡    I                  Debtor 2 or
                                                                                                                                           non-f¡ling spouse
  8.     Unemplo¡nnentcompensation
                                                                                                                              0              q                      0
         Do not enter the amount if you contend that the amount received was a benefit
         under the Social Security Act. lnstead, l¡st it here: ............,................... Ù
              For you ............                                            $
              For your spouse
  9.     Pension or ret¡rement income. Do not include any amount received that was a
         benef¡t under the Social security Act. Also, except as stated in the next sentence, do
         not include any compensation, pension, pay, annuity, or altowance paid by the
         united states Govemment in connection with a disability, combat-related injury or
         disability, or death of a member of the uniformed services. lf you received any retired
         pay paid under chapter 61 of title 10, then ¡nclude that pay only to the extent ihat it
         does not exceed the amount of retired pay to wÌrich you would otherwise be entitled if
         retired under any provision of title 10 other than chapter 61 of that tifle.                          $______0                                             0
  10. lncome from all other sourcqs not listed above. specify the source and amount.
      Do not include any benefits received under the social securig Act; payments received
      as a vic{im of a war crime, a crime against humanlty, or intemational or domestic
      tenorism; or compensation, pension, pay, annuity, or allowance paid by the United
      states Govemment in connection with a disability, combat-related injury or disability, or
      death of a member of the uniformed services. lf necessary, list other sources on a
      separate page and put the total below.
                                                                                                          0
                                                                                                               $             0
                                                                                                          0
                                                                                                                                            $
             Total amounts from separate pages, if any.                                                                                  +$
  11. Calculate your total current monthly income. Add lines 2 through 10 for each
      column. Then add the total for Column A to the total for Column B.
                                                                                                               $_______3e6ei
                                                                                                                                    +i ¡    c                       0
                                                                                                                                                                         Total cunèrìt
                                                                                                                                                                         mo]lthly ¡ncone
   EEIÍÍD            Determine Whether füe teans Test Applies to you

  12.    Galculate your current monthly income for the year_ Follow these steps:
         12a.     Gopy yourtotal cunent monthly income from line 11                                                               Copy tine 11        here)
                   Multiply by 12 (the number of months in a year).
                                                                                                                                                                        x12
         12b. The result         is your annual income for this part of the form.                                                                            12b.               47628

  13. Galculate the median family income that appl¡es to you. Follow these steps:

         Fill in the state ¡n which you live.                             i     VIRGINIA

         Fill in the number of people in your household                    i4
         Fill in the median family income for your state and sÞe of household.                                                                  ..............13.       $____l0s2g1
         To find a list of applicable median income amounts, go online using the link specified in the separate
         instructions for this form. This list may also be ar¿ailable at the bankruptcy clerk's ofüce.


  14. How do the lines compare?


         ,0"'7Ø, Line 12b is less than        or equal to line 13. On the top of page I , check box 1 , There is   no   prcsumption   of    abuse.
                        Go to Part 3.




         14b.lE: Line 12b is more than line 13. On the top of page            1,   check box2, The presumptionof abuse is determinecl by Form 122A-2.
                        Go to Part 3 and fill out Form 122A-2.
             Case 19-51065                    Doc 1           Filed 12/09/19 Entered 12/09/19 16:22:31                            Desc Main
                                                               Document     Page 45 of 67

Debtor   1   Mich¡el                                  Booze                                                Gaso number



              Sign Below

             By signing here, I declare under penalty of perjury that the informaüon on this statement and in any attachments is true and
                                                                                                                                          co¡rect.

             ,c                                                                                      ,c
                S¡gnature of Debtor   I                                                                   Signature of Debtor 2

                Date                                                                                      Date
                       MM/   DD   /YYYY                                                                          MM/ DD /YYYY

                lf you checked line       1¿1a,   do NOT fill out or file Fo¡m 122A-2.
                lf you checked line 14b, fill out Form        12A-2    and file it with this form.
                             Case 19-51065             Doc 1            Filed 12/09/19 Entered 12/09/19 16:22:31                         Desc Main
                                                                         Document     Page 46 of 67



    Debtor     1
                             Michael                  Anthony                   Booze
                             tsrßt   Name             M¡ddþ     Name                  Læt Name

    Debtor 2
    (Spouse, if    filing)   rirsr uane               M¡¡ldle   Nañe                  Ld   Neme


    United States Bankruptcy Court ¡6¡ 1¡s'        \TESTERI\I D¡srrictof YIRGINIA

    Case number
    (lf known)
                                                                                                                                               E   Cnect if this is an
                                                                                                                                                   amended filing



  Official Form 107
  Statement of Financial Affairs for Individuals Fili ng for Bankruptcy                                                                                                04t19
  Be as complete and accurate as possible. lf two manied people are    filing together, bolh are equall¡r responsible for supplying correct
  information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
  number (if known). Answer ever¡r question.


    Eã7fN               Give Details About Your          tarital       Status and Where you Lived Before

    1. What is your current marital status?

        16uurri"o
        [E:r.rot manied

   2.   During the last 3 years, have you lived anyrvhere other than where you live now?

        lDl    ruo
               yes. List all of the places you lived in the last 3 years. Do not include where you
        [Ef,                                                                                       live now.

                   Debtor 1:                                                   Datesllebtori Debtor2:                                               Dates Debtor 2
                                                                               lived there                                                          lived there

                                                                                                  E S"r" Debtor         1                          E S"r"          Debtor   1
                                                                                                        "s                                                    ""
                   809 Brussels Ave
                                                                               From 0!/29F_                                                            From
                      Number              Street                                                     Number Street
                                                                               To      O7l2Ot8                                                         To


                      Clifton Forge                                    24422
                      C¡ty                         State ZIP Code                                    C¡ty                   State ZIP Code

                                                                                                  f] s"r"   as Debtor   1                          E   S"r"   as Debtor     1



                                                                               From
                    Number                Slreet                                                     Number Street
                                                                                                                                                       From   _
                                                                               To                                                                      To



                    C¡ty                           State ZIP Code                                   C¡ty                    State   ZIP Code


   3-   W¡th¡n the last 8 years, did you eve¡ live with a spouse or legal equ¡valent in a community property state or territory? (Community property
        states and teniton'es include Arizona, Califomia, ldaho, Louisiana, Nevada, New Mexico, puertó if¡cò, Téxas, Washington, anà Wisconsin.)

        [Ef    r'¡o

        IEIVes. Make sure you fill out Schedule H: your                 Codebf.ors (Official Form 106H).




   Èt708 Explain the Sources of You¡ lncome
Official Form 107                                     Statement of Financial Affairs for Individuals Filino for Bankruotcv                               oaae      1
                  Case 19-51065                   Doc 1              Filed 12/09/19 Entered 12/09/19 16:22:31                                         Desc Main
                                                                      Document     Page 47 of 67

Oebtor   1        Mlchael     Anthony                        Booze                                                  Case number




  4.   Did you have any income from employment or from operating a bus¡ness during this year or the two pney¡ous calendar years?
       Fill in the totial amount of inc¡me you received from all jobs and all businesses, including part-time activit¡es.
       lf you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

       |-tr ruo
       fE[ v"s. Fill in the detaits.
                                                                  Debtorl                                                    llebtor2

                                                                  Sources of income                 Gross income             Sources of income                 Gross income
                                                                  Check all lhat apply.             (before deductions and   Check all that apply.             (before deductions and
                                                                                                    exclusions)                                                exclusions)

             From January I of current year until                 Ø w"g"",     commiss¡ons,
                                                                                                         ó8ó13
                                                                                                                             D    wug"", commissions,
             the date you filed for bankruptcy:                        bonuses, tips                                              bonuses, tips            $0
                                                                  E    Operating   a business                                D    Operating   a business

             For last calendar year:                              Ef   W"g"", commissions,
                                                                                                         82000
                                                                                                                             B    w"ge", commissions,
                                             Yr   20lt
                                                                       bonuses, tips                $                             bonuses, t¡ps                         0
             (January   I   to December 31                    )   E    Operating   a business                                E    Operating   a business


             For the calendar year before that:                   E    W"g"r, commiss¡ons,                                   E    W"ges, commissions,
                                                                       bonuses, tips                     ó8000                    bonuses, tips
                                                                                                                                                                    0
             (January   I   to December 31. Yr    2017
                                                                  D    Operating   a business                                D    Operating   a business



  5.   Did you rece¡ve any other ¡ncome during this year or the two previous calendar yearc?
       lnclude income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
       unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
       gambling and lottery w¡nnings. lf you are filing a joint case and you have income that you received together, list it only once under Debtor j.

       List each source and lhe gross income from each source separately. Do not include income that you listed in line 4,

       lËf   No

       N[J-Ves. Fill in the details.
                                                                  Debúor   I                                                  Dobtor2

                                                                  Sources of ¡ncome                 G¡oss income from         Sources of income            G¡oss income from
                                                                  Describe below.                   each source               Describe below.              each sou¡ce
                                                                                                    (before deductions and                                     (before deductions and
                                                                                                    exclusions)                                                exclusions)



              From January I of current year until                                              c   0                                                      s0
              the date you filed for bankruptcy:
                                                                                                $

                                                                                                                                                           s


              For last calendar yearl                                                                0
                                                                                                                                                           So
              (January 1 to December 31                  )                                      $                                                          $
                                             YYYY
                                                                                                                                                           $


              For the calendar year before that:                                                q 0                                                             0

              (January 1 to December    ar,*J                                                                                                              $
                                                                                                s                                                          a




Official Form 107                                 Statement of F¡nanc¡al Affairc for lndividuals F¡l¡nq for Bankruotcv                                                       oaoe 2
                    Case 19-51065                      Doc 1         Filed 12/09/19 Entered 12/09/19 16:22:31                                   Desc Main
                                                                      Document     Page 48 of 67

Debtor   1          Micheel                                  Booze                                         Case number




  EãffF          List Gertain Payments You Made Before You Filed for Bankruptcy


  6. Are e¡ther Debtor 1's or Debtor 2's debts primarily consumer debts?

    [õ *o. Neither Debtor I nor Debtor 2 has primarily consumer debts . Consumer                          detrfs are   defined in 11 U.S.C. S 101(g) as
                    "incuned by an individual primarily for a personal, Þmily, or household purpose."
                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825" or more?

                    E ¡to. Go to line 7.
                    E Yes. List below each creditor to whom you paid a total of g6,425. or more ¡n one or more payments                    and the
                                    totial amount you paid that creditor. Do not include payments for domestic support obligations, such as
                              child support and alimony. Also, do not include payments to an attomey for this bankruptcy case.
                    * Subject
                               to adjustment on 4lï1l22 and every 3 years after that for cases filed on or after the date of adjustment.

    i€t      V"". Debtor        I   or Debtor 2 or both have primarily consurner debts.
                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                lE      ruo.    co to tine 7.
                I   D   Ve". List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                             creditor. Do not include paymentrs for domestic support obligations, such as child support and
                             al¡mony. Also, do not include payments to an attomey for this bankruptry case.


                                                                             Dates of      Total amount   pa¡d              Amount you stlll   owe   Wae this payment for..
                                                                             pãyment


                                                                                                                        !¡
                         Cr8dito/s Name                                                                                                              E Mortg"g"
                                                                                                                                                     D c",
                         Number         Street                                                                                                       E Credit card
                                                                                                                                                     ff Lo"n repayment
                                                                                                                                                     Q Supptiers   orvendors

                         City                      State        ZIP Cod€                                                                             D ot¡"t


                                                                                                                        I                            E uortg"g"
                         Creditols Name
                                                                                                                                                     E c",
                         Number         Street                                                                                                       E Credit car¿
                                                                                                                                                     I Lo"n repayment
                                                                                                                                                     0 Supptiers or vendors
                         City                      State       ZIP æde                                                                               D otn"t



                         Credito/s Name
                                                                                                                                                     E Mortgug"
                                                                                                                                                     D c"t
                         Number         Strêet                                                                                                       E Credit card
                                                                                                                                                     D Lo"n repaynent
                                                                                                                                                     E Suppliersorvendors
                         City                      State       ZIP   Cúe                                                                             E om"t



Official Form 107                                      Statement of Financial Afiairs for lndividuals Filino for Bankruotcv                                     oaoe 3
                     Case 19-51065                     Doc 1                Filed 12/09/19 Entered 12/09/19 16:22:31                                   Desc Main
                                                                             Document     Page 49 of 67

Debbr   I           Michael Anthony
                    FiEt   Ì{are      M¡ddê   l.lem
                                                              Booze                                              Case number
                                                              La6t   Nare




 7. Within I        year before you filed for bankruptcy, did you make a pa¡ment on a debt you owed anyone who was an insider?
     /nsiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an off¡cer, director, person in control, or owner of 20o/o or Írorè of their voting securities; and any managing
     agent, including one for a business you operErte as a sole proprietor. I 1 U.S.C. $ 101. lnclude payments for domestic support obligations,
     such as child support and alimony.

    lEl¡ro
    p       V"s. List all payments to an insider.
                                                                                  Datês of    Total   amount           Amount you    st¡ll   Reason for th¡s patment
                                                                                  palment     paid                     owe


                                                                                                                  $
             lns¡defs Name



             Number          Street




             City                                     State   ZIP Cod€



                                                                                                                  !Ì
             lnsideis Name


             Numb€r Stræt




             City                                     State   ZIP Codê


 8. Within I year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
     an insider?
     lnclude payments on debts guaranteed or cosigned by an insider.

    lE[ruo
     E      Yes. List all payments that benefited an insider.

                                                                                 Dates df         Total amount         A¡nount you   still   Reason for thls payñent
                                                                                 patment          pa¡d                 owe
                                                                                                                                             lndude credito/s name

                                                                                             q                    rß
             lnsideds Name



             Number          Street




             C¡ty                                     State   ZIP Code



                                                                                             rß                   c
             lnside/s Name



             Number          Street




             City                                     state   zlPctrd,e



Official Form 107                                       Statement of Financial Afrairs for lndividuals Filino for Bankruotcv                                           oaoe 4
                     Case 19-51065                        Doc 1                Filed 12/09/19 Entered 12/09/19 16:22:31                                 Desc Main
                                                                                Document     Page 50 of 67

Debtor   1           Michael Anthony
                     Fiñi l{are
                                                                   Booze
                                                                                                                     Case number
                                           MlCdê   N€m             Lå6t Nam€




@                 ldentiff Legal Actions, Repossessions, and Forectosu¡es
 9.   With¡n     I   year before you f¡led for bankruptcy, were you a party in any lawsuit, court act¡on, or adm¡n¡strative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
      and contract disputes.

      lEilruo
      [Ü     Ves. Fill in the details.
                                                                          Natuß of the   case                  Court or    agency                                Stalus of the case


              Case
                                                                                                              Court Name                                         B   Pending

                                                                                                                                                                 E   onappeat
                                                                                                              Number    Street                                   E   Concluded

              Case number
                                                                                                              City                   State   ZlPCode




              Case titlô                                                                                      Court Name
                                                                                                                                                                 E   eenoing

                                                                                                                                                                 E   on appeat
                                                                                                              Number    Stroet                                   E   Concluded

              Case number
                                                                                                              City                   Statè   ZIP Code


 r0. Within      I   year before you filed for bankruptcy, was any of your property repossessed, foreclosed, gamished, attached, se¡zed, or ¡evied?
      Check all that apply and fill in the details below.

      lä *o. Go to tine 11.
      [E y"r. Fill in the information                below.

                                                                                    flescrlbe the property                                    Date           Velue of the propêrty




                     Credito/s Name
                                                                                                                                                             $



                     Numb€r Sùæt                                                    Explain what happened

                                                                                    tr   Property was repossessed.
                                                                                    tr   Property was foreclosed.
                                                                                    tr   Property was garnished.
                     City                                Stale   ZIP Code           tr   Property was attached, seized, or levied

                                                                                    Describe the property                                     Date            Value of the prop€rt!




                     Creditor's Name



                     Number       Street
                                                                                    Erplain what happened

                                                                                    E    Propertywas repossessed.
                                                                                    D    Property was foreclosed.

                     City                                Stste   ZIP   tue          E    Property was garnished.
                                                                                    E    Property was attached, seized, or levied.



Official Form 107                                             Statement of Financial Affairs for lndividuals Filino for Bankruotcv                                      oaoe 5
                     Case 19-51065                   Doc 1             Filed 12/09/19 Entered 12/09/19 16:22:31                      Desc Main
                                                                        Document     Page 51 of 67

Debtor   1
                     Mlchael    Anthony                    Booze                                           Case number
                    Fid Nore       M*rdb   t¡åre           Læt   Nme




 r   r. With¡n 90 days before you filed for bankruptcy, did any cred¡tor, including a bank or f¡nanciat institution, set off any amounts from your
        accounts or refuse to make a payment because you owed a debt?
       Eli   ruo
       E     Yes. Fill in the details.

                                                                   Describe the action the creditor took                     Date actlon      Arnount
                                                                                                                             was taken
             Creditor's Name



             Number    Sûeet




             City                           State   ZIP Code       Last 4 digits of a@ount number:   XXXX-_

 12.   Within I year before you filed for bankruptcy, was any ofyour property in the possession of an ass¡gnee forthe benefit of
       cred¡tors, a court.appointed receiver, a cusúod¡an, or another official?
       lElruo
       fl    Yes

 l¡Ef¡*l            List Gertaln Gifts and Gontrlbutlons

 13.   With¡n 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

       lEi   ¡ro
       D     yes. Fill in the details for each gift.


               Gifts with a total value of more than 9Ht0          flescdbe the gifts                                        Datosyougave            Value
               Per pefson                                                                                                    the glfîs



                                                                                                                                               rÈ

             Person to Whom You Gave ths


                                                                                                                                               c


             Number Stræt


             City                           Stale   ZIP Code


             Person's relat¡onship to you


             G¡fts wlth a total yalue of more than S600            Describe the gifts                                        Dates you gave     Value
             pef pefson                                                                                                      the gifis


                                                                                                                                                s
             Person to Whom Yæ Gave the Gift


                                                                                                                                                !R




             Number    Stre€t



             C¡ty                           Stale   ZIP Code


             Person's relationship to you


Official Form 107                                     Statement of Financial Affairs for lndividuals Filino for Bankruotcv                               oaoe 6
                            Case 19-51065                             Doc 1                Filed 12/09/19 Entered 12/09/19 16:22:31                               Desc Main
                                                                                            Document     Page 52 of 67

Deblor       I              Mlchael           Anthony                           Booze                                             Case number
                            Firsn   Nams             M¡(tþ   Name               ld   Nme




 14.Within 2 years before you filed for bankruptcy, did you g¡ve any gifts o¡ contributions with a totat value of more than $600 to any charity?

    [Ë           t'¡o
        D        yes. Fill in the details for each gift or contribution.

                  G¡frs or contrbutions to charities                                   Ilescribe what you contributed                                      Date you            Vâluê
                  that total morê than 1600                                                                                                                contr¡buted



                                                                                                                                                                               q
                 Charity's Name




                 Numbêr             Street




                 City                 State           zlP cÃde




 l¡ElfLA                    List Certain Losses

 15.    W¡th¡n          I   year before you filed for bankruptcy or since you filed for bankruptc¡ did you lose an¡úhing because of theft, fire, other
        disaster, or gambling?

        IEI      ruo

        [I       Yes. Fill in the details.

                   Dêscribe the property you lost and                                  Describe any imuranoe coverage forthe loss                          Date of your        Value of property
                   how the loss occurred                                                                                                                   loss                lost
                                                                                       lndude the arnount thât ¡nsur¿nce has paid. Ust pend¡ng insurance
                                                                                       claims on line 33 of Scåedu/e NB: Proæ¡tl.


                                                                                                                                                                               !ß




  ÈÍ7úA                   List Gertain Payments or TÌansfers
  16.   W¡th¡nI year before you filed for bankruptcy, did you or anyone else ac{¡ng on your behalf pay or transfer any property to anyone
        you consulted about seeking bankruptcy or preparing a bankruptcy petition?
        lnclude any attomeys, bankruptcy petition preparers, or credit counsel¡ng agencies for services required in your bankruptcy.

        lEl      r.¡o

        [Ë[,V"r.            Fill in the details.

                                                                                       Description and nalue of any propêrty   trånsfen€d                  Date payment   or   Amount of payment
                                                                                                                                                           transfer was
                   PeMn Who Was               Peid                                                                                                         made


                   Number            Stseet                                                                                                                                    q




                   City                                      State   ZIPCtode



                   Email or rebs¡te addrÊss


                   Person Who Made the Payment, if Not You



Official Form 107                                                      Statement of Financial Affairs for lndividuals F¡l¡no for Bankruotcv                                            oaoe 7
                     Case 19-51065                              Doc 1              Filed 12/09/19 Entered 12/09/19 16:22:31                            Desc Main
                                                                                    Document     Page 53 of 67

Debtor   1           Mich¡el           Anthony                           Booze                                           Case number 1r
                     FìrS   l,¡aæ        Mitdle   ¡,¡are                 Lst Nme




                                                                               Description and value of any property transferred               Date payment   or      Amount of
                                                                                                                                               transferwasmade peyment

              Person Who Was Pa¡d



              Number         Sbeet

                                                                                                                                                                     s


              C¡ty                                State       ZIP Code




              Ema¡l or website address



              Persn Who Made the PayrEnt,            ¡f Not   Yæ


 17.   W¡th¡n 1 year before you filed for bankruptcy, did you or anyone else ac{¡ng on your behalf pay or transfer any property to anyone who
       promised to help you deal w¡th your creditons or to make payments to your creditors?
       Do not include any payment or transfer that you listed on line 16.


       lüf   No
        D    Yes. Fill in the details.

                                                                               Description and nalue of any property transfered                Date payment or       Amountofpayment      ì

                                                                                                                                               lmnsferwas
                                                                                                                                               made
               Person Who Was Paid



               Number         Street


                                                                                                                                                                     !r

              CitY

 18.   W¡th¡n 2 years before you filed for bankruptcy, did you se¡|, trade, or otherw¡se transfer any property to anyone, other than property
       transferred in the ordinary course of your business or financial affairs?
       lnclude both outright transfers and transfers made as security (such as the granting of a security ¡nterest or mortgage on your prop€rty).
       Do not include gifts and transfers that you have already listed on this statement.
       lñ¡¡o
       [El-Y"".      Fill in the details.

                                                                               Description and value of properÇ          Describe any propoÉy or peyments received        Date transfer
                                                                               transferled                               o? debtspaid in exchange                         was made

              Person Who Ræeived         fEnsfer


              Number         Street




              C¡ty                                State       ZIP code


              Person's relationship to you



              Pemn Who         Reco¡ved Trânsfer



              Number         Sheet




              c¡ty                                state       ztP code

              Person's relât¡onship to )ou           _
Official Form        107                                         Statement of F¡nanc¡al Afiairs for lndividuals F¡l¡no for Bankruotcv                                        oaoe   I
                     Case 19-51065                 Doc 1           Filed 12/09/19 Entered 12/09/19 16:22:31                                    Desc Main
                                                                    Document     Page 54 of 67

Debtor   I           Michael                               Booze                                                  Case number
                                         ¡¡âmê




 1g.w¡thin 10 yearc before you filed for bankruptcy, did you ûansÍer any property to a self€etüed trust or similar device of which you
    are a beneficiary? (These are often called assef-profection devices.)

       lElr.ro
       E     Yes. Fill in the details.

                                                                  flescription and mlue of the property transfèfted                                           Date transfer
                                                                                                                                                              was made


             Name of trust




 l¡Efff:ì Ll¡t Gertaln Flmrclal                  lccotffi        ln¡tnnnent¡, SeË Depctt Aorec, and Storego Unltr
 20.   Within I year before you filed for bankruptcy, were any financial accounts or ¡nstruments held in your name, or for your benefit,
       closed, sold, moved, or transferred?
       Include checking, savings, money marke( or other financial accounts; certificates of deposit; ahares in banks, credit unions,
       brokerage houses, pension funds, cooperatives, associations, and other financial instifutions-

       FT No
       tr    Yes. Fill in the deta¡ls.

                                                                   last   ¡l d¡gits of account   numbe¡   Tyrpe of accourf or        DatG accountwas Last bâlance b€fore
                                                                                                          instrument                 closed, sold, moved, clos¡ng ortransfer
                                                                                                                                     <ir t¡ansfened


              Name of Flnenclal lnstitufon
                                                                   x)ffi-                                 B ch*ting
              Number    S:trect                                                                           E s""ing"
                                                                                                          O    Money market

                                                                                                          D    Brokerage
              Clty                       state   zP code
                                                                                                          tr

              Nare of Flnanclal lnst¡ludm
                                                                   nn-                                    fl cn*tins                                      t
                                                                                                          O s"uing.
              ilumber   Street                                                                            D    toney market
                                                                                                          E    Brokerage

                                                                                                          D    otm.-
              City                       State   ZP Code

 21. Do   you now have, or did you have within              I   year before you filed for bankruptcy, any safe deposit box or other depository for
       securities, cash, or other valuables?
       lEil no
       [E    Ves. Fill in the details.
                                                                   IYho else had access to       ¡r?                   Describe the contents                      Do you     still
                                                                                                                                                                  havè it?

                                                                                                                                                                  fl    Ho
                                                                 Nam                                                                                              D     Y""

              Numbôr Strset                                      ilumb€r     Stroot



                                                                 City          Stat3       ZP Code
              City                       State   AP Code


Official Form 107                                  Statement of Financial Afrairs for lndividuals Filino for Bankruotcv                                          oaoe   I
                        Case 19-51065                    Doc 1          Filed 12/09/19 Entered 12/09/19 16:22:31                                     Desc Main
                                                                         Document     Page 55 of 67

Debtor     I            Michael                                 Booze                                                 Case number
                                             Ì{eñe




 zz'Have you stored property ¡n a storage unit or place other than your home within                              I   year before you filed for bankruptcy?
      iEl      r,¡o
      E        Yes. Fill in the detaits.
                                                                    YVho else has or had acc¿ss    to    ¡t?               flescdbe the contents                  Do you   still
                                                                                                                                                                  have it?


                 Namê of Storage Fac¡lity
                                                                                                                                                                  E t¡o
                                                                    Name
                                                                                                                                                                  E ves
                 Numbor Strest                                      ilumb€r Strrot

                                                                    Cltys6e zlP   Codê

                 C¡ty                        Stãte    ¿P Code


 tÈt?[E                 ldcntlt/ Prcpcrly Yor¡ llold or Gontrol lor Soarconc El¡c
 23' Do you hold or control any property that someone else owns? lnclude any propertt/ you borrowed from, are storing for,
       or hold in trust for someone.
      lEI       r"
      [I       Ves. Fill in the details.
                                                                   Where is the   properfr                                 Itescrlbê the property             Value


                 Oünof's Name
                                                                                                                                                              $_
                                                                  Numbsr    S'boot
                 Number    Strâ€t




                                                                  City                         Stete      zlP Code
                 C¡ty                        stale zP code
 EEIÏTI¡E               Ohre       Det ¡b             Etwlrunmo¡t¡l h¡lornraüon
                                            ^öol¡t
 For the purpose of Part 10, the following definitions apply:
  a    Environmenfar raw means any federal, state, or ¡ocal statute or regutation conceming poltution, contamination, releases of
       hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or oürer medium,
       including statutes or regulations controlling the cleanup of these substances, waste6, or material.
  r    Site means any location, facility, or property as detrned under any environmental law, whether you now own, operate, or
       utilize it or used to own, operate, or utilize it, including disposal sites.
 t     Hazardous material means anyth¡ng an environmental law defines as a hazardous waste, hazardous substance, toxic
       substance, hazardous material, pollutant, contam¡nant, or similar term,

 Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

 24. Has        any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

      lElro
       E Yes. Fill in the details.
                                                                   Govemmental       unit                      Environmental law, if you know   Ìt           Date of notice



               Name of slte


               t{umber    Street                                   Number


                                                                   City               State   ZIP Code



               Clty                         State    zlP Gode



Official Form 107                                        Statement of Financial Affairs for lndMduals Filinq for Bankruotcv                                      oaoe 10
                       Case 19-51065             Doc 1                 Filed 12/09/19 Entered 12/09/19 16:22:31                              Desc Main
                                                                        Document     Page 56 of 67

Debtorl               MichaelAnthony                      Booze                                              Case number
                      FìTT{   Nåm       ñlâm              Ld   llame




    25. Have   you notified any govemmental unit of any rcÞase of ha-ardous material?

      lEl'n¡o
       D   Yes. Fill in the details.
                                                                  Govemmcntal      unit                  Enyironmental law, if you know it                    Dale of notlce



               Name of        sits                               Gor€mmGntal unh


               Number          Streat                            Numbêr   St¡eet



                                                                 Glty                stâtê zP code

               City                     Statô   AP Coda


    26. Have   you been a parfy in any judicial or administrative proceeding under any environmental Iaw? lnctude settlements and orders.

      lE[ ¡¡o
       El Yes. Fill ln the details.
                                                                   Court or agency                            Nature of fhe case                               Status of the
                                                                                                                                                               case

           Case
                                                                   Court Namg                                                                                  O    Pending

                                                                                                                                                               E    onappeat
                                                                   Numb€r Strset                                                                               fl   Goncluded

           Case numbe¡
                                                                   re
    EEtr TE              Ghr. Dcúa¡ls Abor¡t Yor¡r Br¡slnc¡¡ or Gonncc{lon¡ to A¡ry Brplnct¡
    27. W¡th¡n 4 years before   you filed for bankruptcy, d¡d you own a business or have any of the following connections to any bus¡ness?
           E     A sole proprietor or self-employed in a trade, profession, or other activity, either full.úime or part ûime
           E     A member of a limited liability oompany (LLG) or limited liabitity partnerchip (LLP)
           E     Apartner in a partnership
           0      An officer, director, or managing executive of a corporation
           E     An owner of at least 5% of the voting or equity securities of a corporation

      lã': *o. None of the above appties. Go to part 12.
      lõ V"r. Check all that appty above and fill in the details below for each business.
                                                                   Describe the nature of the business                      Employer ldent¡fi cetion numbel
                                                                                                                            Do not include Social Securiþr number or ITll{.
               Bus¡ness Nama


                                                                                                                            EIN:   _
               Ì{umbor Strs€[
                                                                   Namc of accounlânt or bookkeeper                         Dates bus¡nGs eristed


                                                                                                                            From                To
               City                     Stat    ¿Pcodo
                                                                   IÞscribe th€ naturê of thê bus¡ners                      Employer ldentifi cation number
                                                                                                                            Do not lnclude Social Security number or mN.
               Business Name

                                                                                                                            EIN:
               Numb€r Slre€t
                                                                   Nam€ of ac€ountent or boolke€pel                         Dates business exþted



                                                                                                                            From                To
'              City                     State   ZP Code

Official Form 107                                 Statement of F¡nanc¡al Affa¡rs for lndividuals Filinq for Bankruotcv                                           oaoe I   1
                     Case 19-51065                Doc 1        Filed 12/09/19 Entered 12/09/19 16:22:31                                     Desc Main
                                                                Document     Page 57 of 67

Debror   1            Michael                              Booze                                             Gase number
                                        Nanê




                                                               Describe the nat¡¡rê ofth€ bus¡ness                         Employ€r ldentifi ca$on number
                                                                                                                           flo not include Social Securi!¡ number or ITIN.
              Businsss Name

                                                                                                                           EIN:   _
              Number     Street
                                                               ilam€ of accountant or boold(eeper                          Dates business eristed



                                                                                                                           From _              To
              C¡ty                      Stats   ZP Gode




 2E'   With¡n 2 yearc before you filed for bankruptcy, did you g¡ve a f¡nanc¡at statement to anyone about your business? tnclude all f¡nanc¡al
       institutions, cred¡tors, or other part¡es.

       lEl¡ro
       B     Yes. Fill in the details betow.

                                                               Date issued




              l{ame                                            HII / DD /YYYY


              Numbêr    Street




              City                      Stale   zlP Code




 EEIÏEFE             Elgn Bclow

         I have read the answerc on this Statement of Financial Affairc and any attachments, and I declarc under penalty of periury that the
         answens are true and correct I understand that making a false statement, coneæaling properg, or obtalning money or property by fraud
         in connection with a bankruptcy case can result in fines up to 9250,000, or imprisonment for up to 20 yearc, or both.
         l8 U.S.C. 56 152, 1341, 1519, and 3571.


         *                                                                      *
              Signature of Debtor   I                                               S¡gnature of flebtor 2


              Date                                                                  Date

         Did you attach additional pages to Your Statqnent of Financiat Atrairc 1o¡ lndividuats Filing for Bankruptcy (Official Form 107)?

       El      *o
         Q     Yes



         Did you pay or agree to pay someone who ¡s not an attomey to help you ñll out bankruptcy forms?
         Eruo
         E    Yes. Nameof                                                                                          Attach the Bankruptcy Petition Preparels Notice,
                                                                                                                   Declarat¡on, and Signature (Ofrcial Form 119).




Official Form 107                                 Statement of Financial Afrairs for lndMduals Filino for Bankruotcv                                            oaoe 12
                           Case 19-51065             Doc 1             Filed 12/09/19 Entered 12/09/19 16:22:31                               Desc Main
                                                                        Document     Page 58 of 67


                    Michael                     Anthony                     Booze
Debtor   1
                        FiEt Namê                Middle Name                  LæI Nãne

Debtor 2
(Spouse, if   filing)   Firet ttame              M¡ddle Name                  Lasl Name

                                                                           VIRGINIA
United States Bankruptcy Court tor tt
                                         ",
                                              YIITEN           D¡rt¡a of
Case number
(lf known)
                                                                                                                                                      E   C¡rect if this is an
                                                                                                                                                          amended filing



  Official Form 108
  Statement of Intention for lndividuals Filing Under Ghapter 7                                                                                                      12/15

  lf you are an individual filing under chapter 7, you must fill out this form if:
  I cred¡tors have claims aecuted by your property, or
  r you have leased persona! property and the lease has not expired.
 You must ftle this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
 whichever is earlier, unless the court extends the time for cause. You must atso send copies to the creditorc and lessors you list on the form.
 lf two married people are filing together in a joint case, both are equally responsible for supplying correct information.
 Both debtors must sign and date the form.
 Be as complete and accurate es poss¡ble. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
 write your name and case number (if known).

    llEIíÍ]              List Your Greditolrs Who Have Secured Clai¡ns

   1.    For any creditors that you listed in Part             I of   Schedule D: Creditors Who Have Claims Secured by Properfy (Official Form '106D), fill in the
         information below.

             ldentify the creditor and the property that ¡s collateral                      What do you ¡ntend to do with the property that      Did you claim the proporty
                                                                                            secures a debt?                                      as exempt on Schedule G?

         9l:il"it
         name:
                              one Main Financiar                                           IEI-Sunender the property.

         Description of
                                                                                           FR"t"in       the property and redeem it.             r'
         property                                                                         [ÜR"t"¡n       the property and enter into a
         securing debt:                                                                         Re affi rm ati on   Ag ree me nt.
                                                                                          lEl-R"t"¡n the properg and [exptain]:
             Camper                                                                              Ävoi¡l I.ien

         Creditor's
         name:               Credit Acceptance                                            [Ef Sunender the property.

         Description of
                                                                                          ft Reøin the property and redeem it.                  r'
         property                                                                         fE Reta¡n the property and enter into a
         securing debt:                                                                         Re affr ¡m ation Ag ree   ment.

                                                                                          [-EI neta¡n the propefi and [exptain]:
         Hummer H2
         Creditor's
         name:
                             Tidewater Motor Credit                                       fEf   Sunender the property.

         Description of
                                                                                          [E    neta¡n the property and redeem it.               r'
         property                                                                         IEI   Retain the property and enter into a
         securing debt:                                                                         Re afü rmatio n Ag ree menl.

                                                                                          IEI nrt"¡n the property         and lexptain]:
         2014 Dodge Ram                                                                       Avoid I.ien

         ncreoitors
                             Gad Financiat     Cnac                                       [Ø    Sunender the property.

         Description of
                                                                                          [E    R"tu¡n the property and redeem it.              r'
         property                                                                         l-EI Retain the property and enter into a
         securing debt:                                                                         Re affi rm ation Ag ree me nt.

                                                                                          IEI R"t"in     the property and [explain]:
         Ponfiac Vihe
                  Case 19-51065                Doc 1           Filed 12/09/19 Entered 12/09/19 16:22:31                           Desc Main
                                                                Document     Page 59 of 67
Debtor   I        Mich¡el Anthony                   Booze
                                                                                                   Case numbe¡
                 F¡rd   Nmê          I{ffi         Læt   NMe



 EEITEA           List Your Unexpired Personal Property Leases

 For any unexpired peñsonal          propefi   lease that you listed in Scåedule G: Exæutory Contacß and llnexpìrcd Leases (Official Form i06G),
 fill in the inÍormation below. Do not list real estate leases. llnexpited læses are leases that are still in effect; the lease period has not yet
 ended. You may assume an unerpired perconal property lease if the trusûee does not assume                  it il   U.S.C- S 365(p)(2).

         Descr¡be your unexpired personal prop€rty leæes                                                                     W¡ll tho lease be assumed?

         Lesso/s name:
                                                                                                                            fEruo
         Description of leased                                                                                             fffYes
         property:


         Lessods name:
                                                                                                                           l[ruo
      Description of leased                                                                                                fEI-ves
      property:



         Lessor's name:
                                                                                                                            lEIruo
      Description of leased                                                                                                IEIves
      property:



      Lesso/s name:
                                                                                                                           lE,No
                                                                                                                           fEIyes
      Description of leased
      property:



      Lessofs name:
                                                                                                                            Eflo
                                                                                                                           IErYr"
      Description of leased
      property:


      Lessor's name:
                                                                                                                           [Elt'¡o
      Description of leased                                                                                                fElves
      property:



      Lesso/s name
                                                                                                                           ilto
      Description of leased
                                                                                                                           |ly".
      property:




 liElÍ*l         Sign Below


    Under penalt¡r of periury, I declare that I have indicated my intention about any propefi of my estate that secures a debt and any
    personal property that ¡s subject to an unerpired lease.


 ,c                                                               x
      S¡gnature of Debtor     I                                       Signature of Debtor 2

      Date                                                            Date
             MM/ DD       /   YYYY                                           MMi   DD   /   YYYY
                  Case 19-51065              Doc 1                 Filed 12/09/19 Entered 12/09/19 16:22:31                                              Desc Main
                                                                    Document     Page 60 of 67


 Debtor   1
                                             Anthony
                    FrFt Namo                Middle Nam€                         LSt Name

 Debtor 2
 (S@use, if fil¡ng) Fißt   Name              Middb l',lems                       ld   Náme


 un¡ted states Bankruptcy court for the:   WESTERN                            VIRGINIA
                                                              District   of
 Case number
 (lf knom)                                                                                                                                                      E   C¡rect if this is an
                                                                                                                                                                    amended filing




Official Form 1038
Application to Have the Ghapter 7 Filing Fee Waived                                                                                                                              12/15
Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible ûor supplying correct
infomation. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known).

  ¡EEI              lell     flre Gourt About Your Family and Your Family's Income


l.   What is the size of your family?                Check all that apply:
     Your family indudes you, your
     spouse, and any dependents listed              E You
     on Schedu/e J: Your Expenæs                    D Yourspouse
     (Official Form 106J).
                                                    E Yourdependents
                                                                                         How many dependents?                Total number of people


2.   Fill in your family's average
     monthly income.                                                                                                                                     That person's average
                                                                                                                                                         monthly nst ¡ncome
     lnclude your spouse's income if                                                                                                                     (take.home pay)
     your spouse is living with you, even         Add your income and your spouse's income. lnclude the
     if your spouse is not fiting.                value (if known) of any noncash govemmental ass¡stance                                                  q
                                                  that you receive, such as fuod stamps (benefits under the
                                                                                                                             You
     Do not include your spouse's                 Supplemental Nutrition Assistanoe Program) or housing
     income if you are separated and              subsidies.
     your spouse is not filing with you.
                                                  lf you have already filled out Schedu/e l: Your lnco¡ne, see               Your spouse....         *    $
                                                  line 10 of thât schedule.

                                                                                                                             Subtotal............l

                                                  Subtract any non-cash govemmental assistance that you
                                                  included above.
                                                                                                                                                          c


                                                  Your famil¡r's average monthly net income                                  Total                        !ß




                                                                                             Type of assistance
3.   Do you receive non-cash                        D        t¡o
     governmental assistance?
                                                    E        Yes. Describe...........



4.   Do you expec{ your family's                    E t¡o
     avêrage monthþ net ¡ncome to
     increase or dec¡ease by more than              E Yes. Explain.
     l0% during the next 6 months?


5. Tell the court why you are unable to pay the filing fee in                            i cannot afford the filing   fee,   i am struggling to pay my bills now
     ¡nstallments within 120 days. lf you have some additional
     circumstances that cause you to not be able to pay your filing
     fee in installments, explain them.
                 Case 19-51065                Doc 1               Filed 12/09/19 Entered 12/09/19 16:22:31                                 Desc Main
                                                                   Document     Page 61 of 67
Debtor   1       Mlchael    Anthony                       Booze                                        Case number
                 r¡fl¡¡re

 P¿.1ÍÚlA        Tell the Gourt About Your tlonthly Expenses

6.    Estimate your average monthþ expenses.
      lnclude amounts paid by any govemment assistance that you
      reported on line 2.

      lf you have already filled out Sct edure   ¿   Your Expenses, copy
      line 22 i¡om that form.

7.    Do these expensels coyer anyone                El    ruo
      who ¡s not included in your family
      as reported in line 1?                         O    Yes. ldentify who........


8. Doesanyoneotherthanyou
      regularþ pay any of thece                      Eruo
      expenses?                                      f]   yes. How much do you regularly receûe as contributions?    $_               monthly
      lf you have already filled out
      Schedule   l: Your lncome, copy the
      tsle!      line I I

9.    Do you expectyouraverage
      monthly expenses to lnçrease or
                                                     fl    ruo

      decrease by more than l0% during               E    Yes. Explain
      the next 6 months?

lrElf-l          Tell the Gourt About Your P¡operty

 lf you have already filled oul Echedule A/B:              Propfi      (Official Form 106NB/ attach copies to this application and go to Part 4.

10. How much cash do        you have?
      Examples: Money you have in
                                                 Cash                             q
      your wallet, in your home, and on
      hand when you file this application

11. Bânk   accounts and otrer deposits                                            lnstitution name:                                              Amount:
      of money?
       Examples: Checking, savíngs,              Checking ac@unt                                                                             c
      money market, or other financial
      accounts; certificates of deposit;         Savings account:                                                                            rt
      shares in banks, credit unions,
      brokerage houses, and other                                                                                                            c
                                                 Other financial accounts:
      similar institutions. lf you have
      more than one acc¡unt with the                                                                                                         t
      same institution, list each. Do not        Other financial accounts:
      include 401(k) and lFlA accounts.

12.   Your home? (if you own it outright or
      are purchasing it)                                                                                                                            0
                                                 Number           Street                                              Cunent value:
      Exa mples: House, condominium,                                                                                  Amount ¡rou owe
      manufactured home, or mobile home          City                                    State         ZIP Code       on mortgagê and
                                                                                                                      liere:
13.   Other real estate?
                                                                                                                      Cunent value:
                                                 Number           Street
                                                                                                                      Amount you   ole
                                                                                                                      on mortgage and           ß
                                                 City                                    Stale         zlP code       liens:

14.   The veh¡cles you own?                      Make:
      Examples: Cars, vans, trucks,              Model:                                                               Cunent value:             $0
      sports utility vehicles, motorcydes,
                                                 Year:                                                                Amount you owe
      tractors, boats
                                                 Mileage                                                              on liens:

                                                 Make:
                                                 Model:                                                               Cunent value:
                                                 Year:
                                                                                                                      Amount you   orÁre
                                                 Mileage                                                              on liens:                 $
                     Case 19-51065                    Doc 1           Filed 12/09/19 Entered 12/09/19 16:22:31    Desc Main
                                                                       Document     Page 62 of 67



 Debtor      1
                       Michael                        Anthony              Booze
                           F¡ßt   Name                Middl€   Nare           Læt Name

 Debtor 2
 (Spousê, if     filing)   F¡ßt Nam€                  Mlddle Namê             låsl Nâme


 united states Bankruptcy court            for the: @$TERI\ 9¡s¡¡ç1 qç
                                                                       VIRGINIA

 Case number
 (ú   knM)




Order on the Application to Have the Ghapter Z F¡l¡ ng Fee Waived
After considering the debto/s Application to Have the ChapterT Fiting Fee Waived (Official Form 1038), the court
orders that the application is:

[|    Granted. However, the court may order the debtor to pay the fee in the future if developments in
               administering the bankruptcy case show that the waiver was unwarranted.

II    Denied. The debtor must pay the filing fee according to the following terms:


                                              You must                    On or before thie date...


                                              s
                                                                           Month/day/year

                                              (
                                                                           Month/day/year

                                              s
                                                                           Month/day/year

                                           +s
                                                                           Month/daylyear
                                  Total


                             lf the debtor would like to propose a different payment timetable, the debtor must file a
                             motion promptly with a payment proposal. The debtor may use Application for tndividuats to
                             Pay the Filing Fee in lnstallmenfs (Official Form 1034) for this purpose. The court will
                             consider it.

                             The debtor must pay the entire filing fee before making any more payments or transferring any
                             more property to an attomey, bankruptcy petition preparer, or anyone else in connection with the
                             bankruptcy case. The debtor must also pay the entire filing fee to receive a discharge. lf the
                             debtor does not make any payment when it is due, the bankruptcy case may be dismissed and
                             the debto/s rights in future bankruptcy cases may be affected.

[|    Scheduled for hearing.

                            A hearing to consider the debtofs application will be held

                              on                           at               AM/PMAt
                                     Month/day/year                                         Address ot


                             lf the debtor does not appear at this hearing, the court may deny the application.

                                                                           By the   court
                  Case 19-51065            Doc 1        Filed 12/09/19 Entered 12/09/19 16:22:31                                           Desc Main
                                                         Document     Page 63 of 67
Debtor   1        Michael                       Booze                                                Case number


15,   Other assets?                         Describe the other asset6:
                                                                                                                        Cunent value:
      Do not include household items
      and clothing.                                                                                                     Amount you orve
                                                                                                                        on liens:



16. Money      or propertyr due you?        Who owes ¡tou the money or              property?          How much is owed? Do you believe you w¡ll likely receive
                                                                                                                         payment in the next 180 days?
      Examples: Tax refunds, past due
      or lump sum alimony, spousâl                                                                                                    E   t¡o
      support, child support,
      maintenance, divorce or property
                                                                                                       'ì                             fl Yes. Explain:
      settlements, Social SecuriÇ
      benefits, workers' compensation,
      personal injury recovery



 liãEz¡           Answer These Additional Questions


 17, Have    you pa¡d anyonê for            D   ¡¡o
      services for this case, including
      filling out this application, the     O   Yes. Whom did you             pay? Check atl that apply:                                          How much did you pay?
      bankruptcy filing package, or the               D      An attorney
      schedules?                                                                                                                                  s
                                                      E A bankruptry pet¡tion preparer,          paralegal, or typing service
                                                      f,l Someone else
 18, Have    you promised to pay ordo       ENo
       you expect to pay eomeone for
       services for your bankruptcy         O Yes. Whom do you expec{ to pay? Check atl that apply:                                               How much do you
       case?                                       f,l An attorney                                                                                expect to pay?
                                                      E      A bankruptcy petition preparer, paralegal, or Çping service
                                                      E      someone else


 19. Has anyone paid     someone on
       your behalf for services for this
                                            E   t¡o                             -
       case?                                E   Ves. Who was paid on your behalf?                       UVho    paid?                             How much did
                                                     Check all that apply:                              Check all that apply:                     somêonê else pay?

                                                      E      An attomey                                 fl     Parent
                                                      E      A bankruptcy petition preparer,            El     Brother or sister
                                                             paralegal, or typing service               E r¡end
                                                      fl     Someone else                               E Pastor or clergy
                                                                                                        E Someone else
 20. Have    you filed for bankruptcy       Eruo
       within the last I years?
                                            E   Yes. Districr                                         When                          Case number
                                                                                                                MWDD/YYYY

                                                        Díshict                                       When                          Case number
                                                                                                                MM/ OD/ YYYY


                                                      D¡strict                                        l/Vhen                        Case number
                                                                                                                M]W DD/YYYY

 lrElÍ-I          Sign Below

  By signing here under penalty of perjury, I declare that I cannot afford to pay the filing fee either in full or in instatlments. I also declare
  that the Information I provlded in tftis application is true and correct.


                                                         *
                   of           1                             Signature of Debtor 2

       ,n    /'       9,/ ¿ o/N                               Dete
             MM   I     DD   IYYIí                                   MM   /   DD /YYYY
Case 19-51065       Doc 1    Filed 12/09/19 Entered 12/09/19 16:22:31             Desc Main
                              Document     Page 64 of 67




                       United States Bankruptcy Court
                        IVESTERN District       Of VIRçINIA


IN   RE.   Booze,Michael

               Debtor(s)                                      Case No.




        The above named Debtor(s) hereby veriff that the attached list of creditors is true

and correct to the best of my/our knowledge and that   it corresponds to the creditors listed

in my/our schedules.




Date:   / ?' ç'/t
                                              Debtor




                                              Joint Debtor
Case 19-51065   Doc 1   Filed 12/09/19 Entered 12/09/19 16:22:31   Desc Main
                         Document     Page 65 of 67




                        Ad Astra Recovery Senrices fnc
                        8918 W 2L Street N
                        Suite 200 hb 303
                        Wichita KS 6720s

                        Alliance E:çress Care Llc
                         Po Box 297
                        tftrite Sulphur WI 24986


                        Check Into Cash
                        4750 Valley View BIvd
                        #s0
                        Roanoke VA 24OL2

                        Credit Acceptance
                        25505 ltest Twe1ve MiIe       Road
                        Suite 300
                        Southfield Mr 48034

                         Credit   One Bank
                         Po Box 98872
                         tas Vegas NV 89193


                         Credítors Collection Services
                         Po Box 2L5O4
                         Roanoke VÀ 24018



                        Enhanced Recovery Co
                        8014 Bayberry Rd
                        .lacksonville EL 32256


                        Gad   Financial        Cnac
                        Box 20487
                        Roanoke \¿A 24018
Case 19-51065   Doc 1   Filed 12/09/19 Entered 12/09/19 16:22:31   Desc Main
                         Document     Page 66 of 67




                         ilefferson Capitol Sen¡ices
                         16 Mcleland Rd
                         Saint Cloud llN 56303


                         Midland E\¡nd
                         320 East Big Beaver Suite       300
                         Troy MI 48083


                        Mrsbpo
                        1930 Olney.Ave
                        Cherry Hill N.t 08003


                        One Main Financial
                        L26O S Craig Ave
                        Covington \fiA, 21426


                         Right Track Enterprises
                         620 Mccormick Boulavard
                         Clifton Forge VA 24422


                         Right Track Enterprises
                         620 Mccormick Boulavard
                         Clifton Forge VA 24422


                        Rto Rentals
                         Po Box 489
                         Paris   TN 38242



                         Schewell Furniture
                        L272 S. Craig Ave.
                        Covington VA 24426
Case 19-51065   Doc 1   Filed 12/09/19 Entered 12/09/19 16:22:31   Desc Main
                         Document     Page 67 of 67




                         fidewater Motor Credit
                         6520 fndian River Road
                         Virgínía   Beach VA 23464
